Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 1 of 73

UNITED STATES DISTRICT sown 8 MAG 2 Q7 C

SOUTHERN DISTRICT OF NEW YORK

In the Matter of a Warrant for All | TO BE FILED UNDER SEAL
Content and Other Information

Associated with the Email Accounts AGENT AFFIDAVIT
@gmail.com,
WO @email.com, and |

1, Maintained at
Premises Controlled by Google, Inc.,
USAO Reference No. 2018R00127

Agent Affidavit in Support of Application for a Search Warrant
~~~“for Stored Electronic Communications =

STATE OF NEW YORK _)
) ss.

COUNTY OF NEW YORK )

Special Agent re. the United States Attorney’s Office for the Southern
District of New York, being duly sworn, deposes and states:

I. Introduction

1. Iam a Special Agent with the United States Attorney's Office for the Southern District

of New York (the “TSAO”). [have been a Special Agent with the USAO since August 2016. I

previously served as a Special Agent with the United States Department of Labor Inspector

General from May 2011 to August 2016. In the course of my experience and training in these

positions, [have participated in criminal investigations into federal offenses involving a wide array

of financial crimes, including frauds on financial institutions. I also have training and experience
executing search warrants, including those authorizing the search of email accounts.

2. I make this affidavit in support of an application for a search warrant pursuant to 18

U.S.C. § 2703 for all content and other information associated with the email accounts

WT 2e:2i1.com SY a2m2i1.com, and (II (the “Subject

Accounts”), maintained and controlled by Google, Inc. (the “Provider”), headquartered at 1600
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 2 of 73

Amphitheatre Parkway, Mountain View, California 94043. The information to be seatched is
described in the following paragraphs and in Attachments A and B to the proposed warrant.

3. On or about February 28, 2018, I submitted an Affidavit in support of an application
for a search warrant pursuant to 18 U.S.C. § 2703 for all content and other information associated
with the Subject Accounts maintained and controlled by the “Provider, a true and correct copy of
which is attached hereto as Exhibit A (the “Original Affidavit”), and which is incorporated by
reference as if fully set forth herein.’

On that same date, the Honorable Gabriel W. Gorenstein, United States Magistrate —
Judge, issued a search warrant for the requested data, a true and correct copy of which is attached
hereto as Exhibit B (the “Original Search Warrant”). Shortly thereafter, the Provider was served
with the Original Search Warrant. On or about March 7, 2018, the Provider provided a response
to the Original Search Warrant. That return was incomplete because the Provider declined to
produce data that it stored on computer servers located outside of the United States. It is my
understanding, from speaking with the Assistant United States Attorney assigned to this matter as
well as other law enforcement agents, that the Provider’s refusal to provide foreign stored data was
in light of the Second Circuit’s decision in which it held that Microsoft Corporation was not
required to produce foreign stored data pursuant to a warrant issued under the Stored
Communications Act. See Matter of Warrant to Search a Certain E-Mail Account Controlled and

Maintained by Microsoft Corporation, 829 F.3d 197 (2d Cir. 2016), cert. granted 138 8. Ct. 356

(2017) (the “Microsoft Litigation”).

 

! ‘The Original Affidavit also sought content information for two additional email accounts hosted
by different providers. This affidavit only requests a search warrant with respect to the Subject
Accounts described herein.

2037.03.25
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 3 of 73

5. On March 23, 2018, the Clarifying Lawful Overseas Use of Data Act (the “CLOUD
Act”) was enacted and became law. The CLOUD Act clarifies that in responding to legal process
issued undet the Stored Communications Act, providers are required to disclose data even if it is
stored abroad. Specifically, section 103 of the CLOUD Act amended 18 U.S.C. § 2713 as follows:

§ 2713. Required preservation and disclosure of communications and records

A provider of electronic communication service or remote computing service shall comply

with the obligations of this chapter to preserve, backup, or disclose the contents of a wire

or electronic communication and any record or other information pertaining to a customer
or subscriber within such provider’s possession, custody, or control, regardless of whether

____ such communication, record, or other information is located within or outside of the United ___

States.

6. From my background, training, and experience in this investigation and in others, I
know that, in general, any email (which can include attachments such as documents, images, and
videos) sent to or from a subscriber’s account, or stored in draft form in the account, is maintained
on the Provider’s servers unless and until the subscriber deletes the email. If the subscriber does
not delete the email, it can remain on the Provider’s computers indefinitely. Even if the subscriber
deletes the email, it may continue to be available on the Provider’s servers for a certain period of
time, In addition, from my review of other search warrant returns in this investigation, I know that
the subjects of the investigation maintained email data relevant to the investigation in email
accounts for mariy months after the email was sent or received.

7. Accordingly, I respectfully submit this Affidavit seeking the issuance of the attached
proposed search warrant which seeks the same data as was sought in the Original Search Warrant,
for the reasons set forth in the Original Affidavit and herein.

Il. Request for Non-Disclosure and Sealing Order

8. The existence and scope of this ongoing criminal investigation are not publicly known.

As aresult, premature public disclosure of this affidavit or the requested warrants could alert target

3
2017.03.25
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 4 of 73

subject Michael Cohen that he is under investigation, causing him to destroy evidence, flee from
prosecution, or otherwise seriously jeopardize the investigation. In particular, based on my
experience investigating white collar cases, including cases featuring documents such as
agreements, drafts of agreements, notes of conversations, and other documentary evidence,
premature disclosure of an investigation may cause the target of the investigation to attempt to
destroy or conceal such evidence. In addition, as set forth in the Original Affidavit, Cohen uses

computers and electronic communications in furtherance of his activity and thus could easily

delete, encrypt, or otherwise conceal such digital evidence from law enforcement were he to learn
of the Government’s investigation. See 18 U.S.C. § 2705(b)(3). Cohen also appears to have the
financial means that would facilitate his flight from prosecution. See 18 U.S.C. § 2705(b)(2), (5).

9. Accordingly, there is reason to believe that, were the Provider to notify the subscriber
or others of the existence of the warrant, the investigation would be seriously jeopardized.
Pursuant to 18 U.S.C. § 2705(b), I therefore respectfully request that the Court direct the Provider
not to notify any person of the existence of the warrant for a period of 180 days from issuance,
subject to extension upon application to the Court, if necessary.

10. For similar reasons, | respectfully request that this affidavit and all papers submitted
herewith be maintained under seal until the Court orders otherwise, except that the Government
be permitted without further order of this Court to provide copies of the warrant and affidavit as
need be to personnel assisting it in the investigation and prosecution of this matter, and to disclose
those materials as necessaty to comply with discovery and disclosure obligations in any

prosecutions related to this matter.

2017.03.25
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 5 of 73

Ill. Conclusion

11. Based on the foregoing, I respectfully request that the Court issue the warrant sought
herein pursuant to the applicable provisions of the Stored Communications Act, 18 U.S.C.
§ 2703(b)(1)(A) (for contents) and § 2703(c)(1)(A) (for records and other information), and the

relevant provisions of Federal Rule of Criminal Procedure 41.

  

United States Attorney’s Uttice
Southern District of New York

Sworn to before me this
“7 _ day of April, 2018

oe fiw
HONORABLE HENRY B. PITMAN

United States Magistrate Judge
Southern District of New York

2017.03.25

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 6 of 73

Exhibit A
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 7 of 73

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORIS

 

In the Matter of a Warrant for All .
Content and Other Information 3 TO BE FILED UNDER SEAL
Acsoriated with the Email Accounts !
@gmail.com, AGENT AFFIDAVIT
MO aemail.com, and
DEE Maintained at
Premises Controlled by Google, Inc.,

the Email Accoun 9 6
_ Maintained at Premises Controlled by 1 8 M AG ;

Oath; Inc.,-and-the Email-Account-—
DO tuaintained at
Premises Controlled by 1 & 1 Internet,
Inc., USAO Reference No.
2018R00127

 

 

Agent Affidayit in Support of Application for a Search Warrant
for Stored Electronic Communications

STATE OF NEW YORK +)
COUNTY OF NEW YORK ; 7
Special Agent ae: the United States Attorney’s Office for the Southern
District of New York, being duly sworn, deposes and states:
I. Introduction
A. Affiant
1. Lama Special Agent with the United States Attorney’s Office for the Southern Disirict

of New York (the “USAO”). I have been a Special Agent with the USAO since August 2016. I
previously served as a Special Agent with the United States Department of Labor Inspector
General from May 2011 to August 2016. In the course of my experience and training in these

positions, I have participated in criminal investigations into federal offenses involving a. wide array

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 8 of 73

of financial crimes, including frauds on financial institutions. L also have training and experience
executing seatch warrants, including those authorizing the search of email accounts.

B. The Provider, the Subject Account and the Subject Offenses

2. Imake this affidavit in support of an application for a search wartant pursuant to 18

U.S.C. § 2703 for all content and other information associated with the email accounts

PI aenail.com (the “Cohen Account”), t= Ja | (the “MDCPC
Account”), EEE email.com (he IG sccome, a. x
I sccout, anc aact.com (the [PPAccount”) (collectively, the

“Subject Accounts”), The Cohen Account, DP and

Account ate maintained and controlled by Google, Inc., headquartered at 1600 Amphitheatre
Parkway, Mountain View, California 94043 (“Google”), the MDCPC Account is maintained and

controlled by 1 & 1-Internet, Inc., headquartered at 701 Lee Road, Suite 300, Chesterbrook,

Pennsylvania 19087 (“1 & 1”), and thf) Account is maintained and controlled by Oath, Inc.,.

22000 AOL Way, Dulles, Virginia 20166 (“Oath”) (together, the “Providers”). The information
to be searched is described in the following paragraphs and in Attachments A, B, C-and D to the
proposed warrants.

3. As detailed below, there is probable cause to believe that the Subject Accounts contain
evidence, fruits, and instromentalities of violations of 18 U.S.C, § 371 (conspiracy to defraud the
United States), 1005 (false bank entries), 1014 (false statements to a financial institution), 1343
(wite fraud), and 1344 (bank fraud) (collectively, the “Subject Offenses”), The Target Subjects of
this investigation are MICHAEL COHEN (“Cohen”) and others known and unknown. This
affidavit is based upon my personal knowledge, my review of documents produced pursuant to
grand jury subpoenas and prior search warrants, my review of interview reports prepared by other
law enforcement officers, and my conversations with other law enforcement officers, as well as

5 2
02.28.2018

 
Case 1:18-cr-
1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 9 of 73

my training and experience concerning the use of email in criminal activity. Because this affidavit
is being submitted for the limited purpose of establishing probable cause, it does not include all
the facts [have learned during my investigation. Where the contents of documents and the actions, _
statements, and conyersations of others are reported herein, they are reported i in substance and in
part, except where otherwise indicated.

C. Services and Records of the Provider

4, have learned-the following about the Providers: — SSS ——
a, The Providers offer email services to the public. In particular, Google permits
subscribers to maintain email accounts under the domain niga gmail.com, Google also allows a
| subscriber to maintain email accounts under any domain name under the subscriber’s control. For

example, ifa subscriber controls the domain nam Google enables the subscriber :
to host any email address under this domain name on servers operated by Google, Oath petttite
subscribers to maintain email accounts under the domain name aol.com. 1 & | permits subscribers
to maintain email accounts under any domain name under the subscriber's coiittal, For example,
if a subscriber controls the domain ne 1 & 1 enables the subscriber to host any
email address under this domain name on servers operated by 1 & 1. A subscriber using the
Providers’ services can access bis or her email account from any computer connected to the

Internet.

b. The Providers maintain the following records and information with respect to every
subscriber account;

i, Emai I contents. In general, any email (which can include attachments such
as documents, images, and videos) sent to or from a subscriber’s account, or stored in draft form
in the account, is thaintained on the Providers’ servers unless and until the subscriber deletes the
email. If the subscriber does not delete the email, it can remain on the Providers’ computers

4
3
02.28,2018

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 10 of 73

indefinitely. Even if the subscriber deletes the email, it may continue to be available on the
Provider’s servers for a certain period of time.

il. Address book. The Providers also allow subscribers to maintain the
equivalent of an address book, comprising email addresses and other contact information of other
eimail users.

iii. Subscriber and billing information. The Providers collect and maintain

- (typically unverified) identifying information about each-subsctiber, including, for example, name,
username, address, telephone number, and alternate email addresses. The Providers also maintain
records concerning the date on which the account was created, the Internet protocol (“IP”) address
of the user at the time of account creation, the current status of the account (e.¢., active or closed),
the length of service, and the types of services utilized by the subscriber, Additionally, for paying
subscribers, the Providers maintain records of the subscriber’s means and source of payment,
including any credit card or bank account number.

iv. Transactional information. The Providers also typically retain certain
transactional information about the use of each account on its system. This information can include
Saisie of login (i.e., session) times and. durations and the methods used to comnect to the account
(such as logging into the account through the Providers’ website),

y. Customer correspondence. The Providers also typically maintain records
of any customer service contacts with or about the subscriber, including any inquities or
complaints concerning the subscriber’s account. |

vi. Search history. Google and Oath also typically maintain records of any

search history or web history associated with the subseriber’s account.

02.28.2018

 
 

Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 11 of 73

vii. Associated content. Google also typically maintains content and records
relating to the following applications that are associated with its e-mail accounts: (A) “Google
Docs,” which providés document-editing software that can be used to create, share, store, and
manage documents online; (B) “Google Drive,” which enables users to store files on Google
servers, where they can be accessed remotely by the user and others; and (C) “Gchat’* or “Instant

Messenger,” which provides a chat interface through which usets can communicate with each

message, which provides a chat interface through which users can communicate with each other
in real time.

viii, Preserved and backup records. The Providers also maintain preserved
copies of the foregoing categories of records with respect to an account, for at least 90 days, upon
receiving a preservation request from the Government pursuant to 18 U.S.C, § 2703(4). The
Providers may also maintain backup copies of the foregoing categories of records pursuant to its
own data retention policy.

D. Jurisdiction and Authority to Issue Warrant
5. Pursuant to 18 U.S.C. §§ 2703(a), (b)(1)(A) & (c)(1)(A), the Government may require

a provider of an electronic communications service or a remote computing service, such as the
Providers, to disclose all stored content and all non-content records or other information pertaining
to a subscriber, by obtaining a warrant issued using the procedures described in the Federal Rules
of Criminal Procedure,

6. Asearch warrant under § 2703 may be issued by “any district court of the United States
(including a iieplatotts judge of such a court)” that “has jurisdiction over the offense. being

investigated.” 18 U.S.C. § 2711G)(A)@.

02.28.2018

other-in teal time-- Oath-also typically maintains-content and records relating to AOL, instant-————

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 12 of 73

7. When the Government obtains records under § 2703 pursuant to a search warrant, the
Govetnment is not required to notify the subscriber of the existence of the warrant. 18 U.S.C.
§ 2703(a), (b)(1)(A), ()Q) & (3), Additionally, the Government may obtain an order precluding
the Provider from notifying the subscriber or any other person of the warrant, for such period as
the Court deems appropriate, where there js reason to believe that such notification will seriously
jeopardize an investigation. 18 U.S.C. § 2705(b).

= E.-Prior Applications SS ————————

8. Onor about July 18, 2017, in connection with an investigation beg conducted by the
Office of the Special Counsel (“SCO”), the Federal Bureau of Investigation (“FBI”) sought and
obtained from the Honorable Beryl A. Howell, Chief United States District Judge for the District
of Columbia, a search warrant for emails inthe Cohen Account sent or received between January
1, 2016 and July 18, 2017. On or about November 13, 2017, the FBI sought and obtained from
Judge Howell search warrants for emails in the Cohen Account sent or received between June 1,
9015 and Noveniber 13, 2017, and emails in the MDCPC Account abit or received between the
opening of the account and November 13, 2017. The SCO has since referred certain aspects of
their investigation into Cohen to the USAO, which is working with the FBI’s New York Field
Office. As patt of that referral, the SCO provided the USAO with emails and other content
information obtained pursuant to the search warrants executed by the SCO, which had already

been reviewed for privilege. As discussed below, this affidavit is based in part on my review of

 

‘Tp an abundance of caution, in a separate application the USAO has sought authorization,
pursuant to Fed, R. Crim. P. 41, to review the emails obtained pursuant to the Prior Cohen Account
Warrants for evidence related to certain additional conduct that was not the focus of the Prior
Cohen Account Warrants. The emails obtained from the Prior Cohen Account Warrants that relate
to that additional conduct do not form a basis for the instant application.

6
02.28.2018

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 13 of 73

responsive materials produced pursuant to the July 18 and November 13, 2017 warrants (the “Prior
Cohen Account Warrants”).

9. Onor about November 7, 2017, and January 4, 2018, as well as certain prior dates, the
SCO sought and obtained from Judge Howell orders authorizing and extending the installation and
use of pen registers and trap and trace devices to record communications sent to or from the Cohen
Account. The SCO has provided pen register data obtained pursuant to those orders to the USAO,
“This affidavit, as-discussed below; is based-in-part on my review of the-pen-register data shieinad ——
pursuant to the November 7, 2017 and January 4, 2018 orders (the “Pen Register Data”).

10. On or about February 16, 2018, the USAO sought and obtained from the Honorable
Debra Freeman, United States Magistrate Judge for the Southern District of New York, an order
pursuant to 18 U.S.C. § 2703) for email header information associated with the MDCPC
Account. This affidavit, as discussed below, is based in part on my review of email header
information produced by 1 & 1 in response to that order (the “MDCPC Header Information”).
Ti. Probable Cause

A. Overview

11, The United States Attorney’s Office for the Southern District of New York and FBI are
Suieatipatiog, among other things, a scheme by Target Subject Michael Cohen to defraud multiple
banks, hen is an sti who currently holds himself out as the personal attorney for President
Donald Tromp, and who epcidgusly served for over a decade as an executive in the Trump
Crenieaiton, an international conglomerate with real estate and other holdings. )

12. The investigation has revealed that Cohen has made affirmative mistepresentations in
and omitted material information from financial statements and other disclosures that Cohen
provided to multiple banks in connection with a transaction intended to relieve’ Cohen of

approximately $22 million in debt he owed on taxi inedallion loans from the banks. As set forth

7

02.28.2018

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 14 of 73

in detail below, in these financial statements, and in his oral and other written statements to these
banks, Cohen appears to have (i) intentionally oinitted cash assets that he began receiving in 2017
from new consulting work; (ii) significantly understated his total holdings of cash and cash
equivalents; and (iii) failed to inform the banks from which he was seeking debt relief that he had

agreed to make a $3.8 million cash payment to a third outy in connection with
rs. acquisition of the taxi medallions securing Cohen’s debt. By making these

-misrepresentations and material-omissions, Cohen-avoided-making monthly -payments on his-—

loans, and attempted to and had secured proposed agreements from the banks to relieve him of
certain repayment obligations worth millions of dollars,
13. Based on my review of emails obtained from the Prior Cohen Account Warrants,

MDCPC Header Information, and documents produced pursuant to subpoenas, I have learned that

Cohen has used the Cohen Account and/or MDCPC Account to, among other things, (i)

conmnicet wt i 2 i atoms

about the proposed transfer of Cohen’s medallions and associated debts; (ii) negotiate a pay-down
of the principal amount of the taxi medallion loans; (iit) communicate with his accountant about

the contents of the false financial statements at issue; and (iv) send those false financial statements

Account SII Account an SE ccount, respectively, to communicate with Cohen

about the status of the taxi medallion transaction, and to send relevant financial statements to

banks. Accordingly, and as set forth in more detail below, there is probable cause to believe that
the Subject Accounts will include evidence of the Subject Offenses.

B. Cohen’s Statements to Sterling National Bank

14. As set forth in detail below, in 2014, Cohen, through limited liability corporations

(“LLCs”) controlled by him and his wife, Laura Cohen, entered into a series of loans from Sterling

8
02.28.2018

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 15 of 73

National Bank (“Sterling”) and the Melrose Credit Union (“Melrose”), secured by taxi medallions,
for approximately $20 million. Though entered into by LLCs, the loans were also secured by
personal guarantees in the names of both Cohen and his wife. Over time, as the taxi industry
weakened and the medallions siete devalued, Cohen sought to renegotiate the terms of those loans
and/or relieve himself from their obligations, including the personal guarantees. As patt of that
effort, Cohen made a series of representations to Sterling and Melrose about his net worth, assets,
available cash; and-financial outlook. Specifically, based on my- review-of records maintained. by—
Sterling and Melrose, and public sources concerning the taxi industry and the value of taxi
medallions, as well as my review of fepaets ptepared by law enforcement officers of interviews
with a Stetling executive vice-president (the “Sterling Employee-1”) and my patticipation in an
interview with a Sterling employee (the “Sterling Employee-2”), I have learned, among other
things, the following:

a, Taxi medallions are small metal plaques affixed to taxis. Without a medallion, it
is illegal to operate a taxi in cities with medallion systems, such as New York City, Cohen and his
wife own multiple LLCs that collectively own 32 taxi medallions (each LLC owns two
medallions)2 Cohen’s purchase of these New York taxi medallions was originally financed by
loans from Capital One Bank, for which the medallions served as collateral, Cohen was not a taxi
operator, aad leased his medallions to a third party. That thitd party made monthly payments to
Cohen, who in turn used some of those proceeds to pay his monthly loan payments.

b. In early 2014, Cohen became a customer of Sterling when he sought to refinance a

mortgage on a rental property that he owned. In or around April 2014, Cohen raised with Sterling

 

2 One of these companies, Mad Dog Cab Corp., was jointly owned. by Sondra Cohen, who I
believe is Cohen’s mother.

02.28.2018

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 16 of 73

the prospect of refinancing his taxi medallion Joans, which were then at Capital One Bank, By in
or about September 2014, Cohen began seaptteting a lending transaction with Sterling that would.
allow Cohen to pay off his loans at Capital One and borrow more money from the then-inerease in
value of the medallions. According to Sterling Employee-1, in 2014, prior to the recent upheaval
in the taxi industry—as a result of the emergence of ride-sharing services, such as Uber—taxi

medallion loans were viewed by banks and investors as'safe, short term credits, as the market value

of taxi:medallions was consistently rising. Consequently, taxi medallion loans—like the loans held-

by Cohen—were frequently refinanced at increasing amounts as the value of the medallions rose,
According to Sterling Employee-l, borrowers typically cashed out the increase in the loan amount
and used the additional funds for other purposes, Cohen appears to have followed this approach in
2014, when he agreed to refinance his medallion loans for approximately $22 million, which—
according to letters from Capital One Bank in Sterling’s files—was greater than his previous debt
at Capital One Bank ($21 million, of which $14.6 million was a line of credit to Cohen). This
allowed Cohen to cash out the proceeds from the transaction.

c, Based on my review of records maintained by Sterling, I have learned that on or
about December 8, 2014, each of Cohen’s sixteen taxi medallion corporations entered into loan
agreements and promissory notes with Sterling for the principal sum of $1,375,000, with repayment
due on December 8, 2016. Each loan was signed by Michael or Laura Cohen, depending on who
was the sole shareholder of the corporation. The loans were also each secured by a security
" agreement, dated ‘the same day, making the medallions collateral for the notes. To give Sterling
additional security, Michael and Laura Cohen signed personal guarantees and confessions of
judgment, giving Sterling the right to pursue collection against the Cohens’ personal assets were

theit corporations to ‘default under the loan agreements. In total, Sterling agreed to lend

10
02.28.2018 .

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 17 of 73

approximately $22 million to the Cohens’ companies, Pursuant to participation agreements,
Sterling transferred 45 percent of that debt to Melrose.? Under the terms of Sterling’s participation
agreements with Melrose, Sterling was precluded from amending or modifying the loans without
the consent of Melrose.

d. In evaluating Cohen’s requested ccBbatzina of the taxi medallions, Sterling (and

Melrose, consistent with its participation in the deal) conducted due diligence. At Sterling’s

request, Cohen provided Sterling with a-statement: of financial-condition, dated August-1, 2014
(the “August 2014 Financial Statement”), which indicated that Cohen had $100,740,000 in total
assets, $23,550,000 in total liabilities, and a net worth of $77,190,000.* From my teview of a
Sterling credit memorandum, dated September 29, 2014, I know that Sterling viewed the
transaction favorably because, accounting for loan payments, cash flows from the medallions were
projected to be positive, the value of the collateral (as estimated by Sterling) exceeded $42 million,
and the net worth of Cohen—who was the direct obligor under the guarantee agreements—was
over $77 million. An internal Sterling credit and risk rating analysis report, dated October 20,
2014, recommended approval of the loans for substantially. the same reasons,

e. Based on my review of records maintained by Sterling and public sources, I have
learned that over time, the collateral backing Cohen’s loans (taxi medallions) lessened in value due
to the rise in ride-sharing companies and significant devaluation of taxi medallions, Additionally,
Cohen began falling behind on loan payments to Sterling and Melrose. I know sib records

~ maintained-by Sterling and’ an interview with Sterling Employee-2 that, beginning in-or-around

 

3 Melrose, which had a business principally focused on taxi medallion loans, is now in

conservatorship by the National Credit Union Administration (“NCUA”)

4 Cohen subsequently provided Sterling with a revised statement of financial condition, also
dated August 1, 2014, which reported assets of $99,420,000, total liabilities of $23,550,000, and a
net worth of $75,870,000,

il
02,28,2018

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 18 of 73

September 2015, Cohen told Sterling, in sum and substance, that the individual leasing Cohen's
medallions had fallen behind in making payments to Cohen, and that as a result, the monthly cash
flow from his taxi medallions had been reduced, leaving him with a shortfall of approximately
$16,000 each month, For instance, I have reviewed an email from Sterling Employee-2, dated
September 9, 2015, summarizing a call with Cohen—which according to the email and toll records
for Cohen’s cellphone occurred on September 8, 2015—during which Cohen told Sterling

~Employee-2; in sum-and- substance, about iis oe flow: problems and-a-monthly- shortfall of
approximately $16,000, In that same email, Sterling Employee-2 commented that despite Cohen's
statements, his personal financial information “indicate[d] a strong ability to make up the difference
in payments.” Cohen, however, according to Sterling Employee-2, pushed the bank for a reduction
in Cohen’s monthly payments.

f From my review of records maintained by Sterling and my participation in an
interview with Sterling Employee-2, I have learned that Cohen and Sterling Employee-2 spoke
again on September 28, 2015, and that during the call Cohen stated, in sum and substance, that the
individual to whom Cohen leases the medallions had again reduced monthly payments to Cohen. T
know ftom my review of records maintained by Sterling that between in or about Septemb et 2015
and November 2015, Sterling raised the possibility—both internally and with Cohen—of Cohen
posting his real estate holdings, personal residence, or some other collateral as additional security
forthe banks. According to these records, however, Cohen resisted these requests. From my review
of loan documents and records maintained by Sterling, I know that in or about November 2015, as
a result of Cohen’s representation that he was not earning sufficient rabies on his medallions to

cover monthly interest payments, Sterling and Melrose agreed to amend their loans with Cohen by,

12
02.28.2018

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 19 of 73

among other things, reducing the interest rate Cohen paid to Melrose and extending the loan
maturity date to December 8, 2017.

g. [know from interviews with Sterling Employee-1 and Sterling Finployee-Z, as well
as emails I have reviewed, that in or about October 2016, Cohen told Sterling Employee-1 that

Cohen had a potential buyer of his taxi medallions, named who would agree to

assume Cohen’s debt with Sterling and Melrose. Based on my teview of records maintained by

Sterling; as well as the interviews with Sterling Employee-1-and Sterling Employee-2 teferenced ~

above, [know that by or before October 2016, Cohen had entered into negotiations to sell his sixteen.

corporate taxi medallions to [fs a4 who is a medallion owner and taxi operator, for the

balance of the loans, which at the time was $21,376,000. 1 know from my review of records

maintained by Sterling, and my participation in an interview with Sterling Employee-2, that as a

condition of the transfer of the medallion loans—and because Sterling was unfamiliar wit

DE sive requested that Cohen make a substantial principal payment on the loan, .of

approximately one million dollars, prior to the transfer. Cohen rejected this request initially. But
on or about January 31,2017, Cohen told Sterling Employee-1, iri sum and substance, that he would
make a one million dollat principal reduction payment in order to move forward with the medallion
transfer deal wi Indeed, in an email sent from the Cohen Account to Sterling

Employee-2 on or about February 22, 2017, Cohen confirmed that he “agreedto pay down 1 million

from the loan amount.”

h. Pursuant to the participation agreements between Sterling and Melrose, Sterling

was required to secure Melrose’s agreement'to participate in the transfer of the taxi medallion debt

from Cohen to >: or about April 17, 2017, Sterling sent a memorandum. to

Melrose summarizing the terms of the proposed transaction, and noting the requirement that

13
02.28.2018

 

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 20 of 73

Melrose agtee to the terms. On or about May 2, 2017, IG exaitea Sterling
Employee-1 from the I s com: to inquire about the status of the transaction.
Sterling Employee-1 responded to EF ihe [III Accom that
Melrose had agreed to the deal, and that Sterling would be sending iN term sheet

shortly.

i. Jn order for the banks to evaluate the proposed transaction fully, they requested
— financial information from the parties. Onor about October 26, 2016, a Sterling employee emailed

the a about the “Cohen Medallion Purchase,” and stated “[iJn order to

proceed with the assumption of Michael's loans,” Sterling needed certain financial information

rn pod tom I ceo, consi
f. 4g at cI scout, that he would send a financial statement and tax

fede shortly. Additionally, on or about June 7, 2017, Sterling Employee-1 emailed Cohen to
request an “updated. personal financial statement,” completed jointly with Cohen’s wife, and
Cohen’s most recent federal income tax return. On or about June 8, 2017, Cohen emailed Sterling
Employee~1 from the Cohen Account, attaching a Sterling personal financial statement form that
had been filled ont by hand, which referenced a statement of financial condition, dated May Js
2017 (the “May 2017 Financial Statement”), that was also attached. The May 2017 Financial
Statement included a cover letter from Cohen’s monte: Jeffrey Getzel, stating, in sum and
substance, that the information in the statement came from Cohen and that Getzel had not
confirmed its accuracy or completeness. The May 2017 Financial Statement stated that Cohen had
total assets of $41,955,000, total liabilities of $39,130,000, and a net worth of $2,825,000. The

May 2017 Financial Statement indicated that Cohen’s assets were comprised of $1,250,000 in

14
02.28.2018

 

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 21 of 73

cash, $26,155,000 in closely held companies (such as the taxi medallion entities and his real estate
holdings), $3,200,000 in real estate investments, and his $11,000,000 personal residence.

j. Based on my review of reports of law enforcement interviews of Sterling
Employee-l, [have learned’that Sterling Employee-1 reviewed each line of the May 2017 Financial
Statement with Cohen to, among other things, verify its accuracy, on Sterling Employee-1 asked .
Cohen about the cash amount listed on the May 2017 Financial Statement. Cohen stated to Sterling

~ Employee=1; in sum and substance, thatthe May 2017 Financial-Statement was accurate.-—-— -
k. On or about August 16, 2017, Sterling Employee-1 emailed Cohen at the Cohen

Account a at ihe IG 4 ccount, attaching a non-binding term.

sheet memorializing the pane transaction between Sterling, Melrose, Cohen, _

[gd On or about August 29, 2017, nate Sterling Employee-1 from the
Account, requesting that he be included on “all future e-mails ho and/or LL
fg concerning this matter,” and providing proposed edits to the term sheet, On or about
August 30, 2017, Sterling Employee-1 emailed lad the
Account, Cohen at the Cohen Account, on ll at the \ccount, and provided them with a
revised term sheet. On or about September 5, 2017, Sterling Employee-1 sent. =
ih Account, Cohen at the Cohen Account, oo B coount a
copy of the executed term sheet. According to the term sheet, IG wou borrow
$20,000,000 from Sterling and Melrose, to be secured by the medallions thatlll 9) was to
acquire from Cohen,
1. Aspart ofthe agreement, according to the term sheet, $1,265,913 in principal (which
is what would remain after the $20,000,000 payment on the outstanding loan balance) would be

repaid by-Cohen and the two banks, with Cohen paying fifty percent and the banks dividing the

15
02.28.2018

 

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 22 of 73

remaining half of the balance. Based on my review of an internal Sterling credit memorandum,
dated October 4, 2017, the parties reached a preliminary agreement that Cohen would pay $632,956
of the remaining $1,265,912 principal loan balance, and Sterling and Melrose would absorb
$357,167 and $275,789 respectively in the form of charge-offs. According to Sterling Employee- _
1, Sterling was willing to divide the repayment of the outstanding principal balance—despite its
prior insistence that Cohen make a principal pay-down of at least one million dollars—because
=? Cohen represented ora telephone call with Sterling Employee-1, in sum and-substance; that he had—————
insufficient liquidity to pay the full outstanding principal balance. As part of the agreement, Sterling
and Melrose also agreed to relieve Cohen and his wife of the personal a that they made
on behalf of the LLCs, Thus, after completing hill cnsaction, Cohen would no longer '
have had any outstanding obligations to Sterling or Melrose.

m. Based on my review of emails sent by Sterling employees, I have learned that
because the transaction between the parties was subjeot to full credit underwriting by Sterling and
Melrose (as well as Melrose’s regulators at NCUA), in August and September 2017, Sterling
required and requested additional financial statements for Cohen and Ta for its credit

underwriting process. In response to Sterling’s requests, on or about October 5, 2017, | 4

OE from the I Account to a Sterling employee a copy off
Persona financial ebsisarienk The financial statement lists the ee _ |
Account as the email contact oo Additionally, on or about October 5, 2017,
Cohen, using the Cohen Account, re-sent Sterling Employee-2 a copy of his May 2017 Financial
Statement. A day later, on October 6, 2017, Cohen, using the Cohen Account, emailed Sterling
‘Employee-2 a statement of financial condition, dated September 30, 2017 (the “September 2017
Financial Statement’).

16
02.28.2018 -

 

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 23 of 73

n. Like the May 2017 Financial Statement, the September 2017 Financial Statement
included a cover letter from Jeffrey Getzel, Cohen’s accountant, stating, in sum and substance, that
the information in the statement came fiom Cohen, and that Getzel had not confirmed its accuracy
or completeness. The September 2017 Financial Statement stated that Cohen had total assets of
$33,430,000, total liabilities of $45,630,000, and a negative net worth of $12,200,000. Notably,

unlike Cohen’s May 2017 Financial Statement, the September 2017 Financial Statement

‘represented to Sterling that Cohen had a negative net worth;-The September 2017 Financial

Statement indicated that Cohen’s assets were comprised of $1,250,000 in cash, $17,630,000 in
closely held companies (such as the taxi medallion entities and his real estate holdings), °
$3,200,000 in real estate investments, and his $11,000,000 personal residence (which, for the first
time, he indicated was held in trust). The September 2017 Financial Statement included assets and
liabilities not held in Cohen’s name, such as vatious entities associated with his taxi medallions and
some of his real estate investment entities.

o, From my participation in an interview with Sterling Employee-2, and my review of
records maintained by Sterling, I have also learned that at or around the time Cohen provided
Sterling with these financial statements—in or around September 2017—Cohen stopped paying
monthly loan payments on his taxi medallion loans altogether. According to Sterling Employee-
2, Cohen informed Sterling, in sum saa substance, that he had insufficient funds to pay the monthly
principal and interest payments on his medallion loans. By in or about December 2017, Sterling
and Melrose had not been paid approximately $276,937.92 in monthly principal and interest

payments on the medallion loans. Based on Cohen’s financial condition as conveyed in the

 

5S Notably, the September 2017 Financial Statement valued each of Cohen’s thirty-two New
York taxi medallions at approximately $180,187.50, which _was considerably less than the
$650,000 valuation ascribed to each medallion in the Cohen- IIH term: sheet. :

17

02.28.2018

 

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 24 of 73

September 2017 Financial Statement, and his delinquency in making payments to Sterling, among

other things, the bank’s credit underwriting committee determined (and metnorialized in a

December 2017 memorandum) that the Cohen IT cansaction was favorable for the bank

—that is, that {IG would be a better borrower than Cohen.

p. On or about December 26, 2017, Sterling sent Cohen a demand letter requesting

the immediate receipt of past-due loan payments, On December 29, 2017, Sterling sent Cohen a

—————Jetter stating that he was in default under the loans between. Sterling -and-Cohen’s medallion-

corporations. Cohen did not make an immediate payment on the loans, but instead sent an e-mail
to Sterling Employee-1 on or about January 24, 2018, from the Cohen Account, stating that during

the closing of the Cohen transaction, Cohen would “bring all payments up to date as

well as deposit the payoff differential.” Cohen also requested by email sent from the Cohen -

Account on January 24, 2018, that at the closing of the Cohen PP xansaction, Sterling
provide a letter stating that all of Cohen’s debts have been satisfied and that Cohen’s personal
guarantees of the medallion loans had been terminated.

q. The Cohen] :ansaction, however, did not close, On or about January

29, 2018, the I tomes, emailed attorneys for Sterling from the coount

and stated that “at this time there is no deal with Michael Cohen. Some of the numbers have
changed and we ate not prepared to go forward.”

, & Based on my participation in the interview with Sterling Employee-2 and my
review of records maintained by Sterling, I know that after the cohelG :ea fell apart,
Sterling assigned Cohen’s loans to an employee at Sterling iho specializes in collecting on
defaulting loans (“Sterling Employee-3”). From my sevice of telephone call notes, I know that

Sterling Employee-3 spoke to Cohen on or about January 30, 2018 about paying down and/ot

18
02:28.2018

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 25 of 73

restructuring Cohen’s outstanding taxi medallion loans. Based on my review of an email between
Sterling Employee-3 and Cohen, I know that on the January 30, 2018 call, Cohen stated that he
would send a “corrected current” version of his personal financial statement. Following that call,

on or about January 31, 2018, Cohen emailed Sterling Employee-3 from the Cohen Account a

copy of the September 2017 Financial Statement. Later that day, Cohen again emailed. Sterling .

Employee-3 from the Cohen Account and proposed. paying $500,000 to bring the loans current
~-and-$750,000 to bring the principal balance to $20,500,000. Cohen also suggested revised monthly
interest payment amounts. On or about January 31, 2018, Sterling Employee-3 responded to
| Cohen at the Cohen Account and stated, in sum and substance, that Cohen would need to pay the
entirety of the overdue payments and pay down the principal balance of the loan to $20,000,000
(in total, a payment of approximately $1,750,000), and anand need to make larger monthly interest

payments, | /
s. Onor about February 1, 2018, Cohen emailed Sterling Employee-3 from the Cohen

Account and proposed “[p]ayment of $1.250m which ALL can be used to pay down principal, if

[Sterling] will waive past due amounts,” but stated “I do NOT have more than the $1,250m.” '

(Emphasis in original.) Cohen also stated, in sum and. substance, that he had insufficient financial
resources to post additional collateral or pre-fund monthly payments. Based on my participation
in an interview with Sterling Employee-2, I have leamed that Sterling continues to renegotiate the

medallion loans with Cohen based on Cohen’s representations about his cuxvent financial position.

19
02.28.2018

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 26 of 73

C. Cohen Made Material Misrepresentations About His Finances to Banks

Cohen Concealed from Sterling and Melrose Cash Derived from Consulting Work

15, As set forth in detail below, despite multiple representations by Cohen to Sterling (and,
by extension, Melrose®) that he had insufficient finds to pay down the principal balance of the
medallion loans, make monthly interest payments, or pay past-due amounts, it appears that

between 2016 and the present, Cohen opened and maintained bank accounts at First Republic Bank

(First Republic”), and then received millions of dollars in purported consulting payments inthese___

accounts, which he did not disclose to Sterling. Cohen set up these accounts and received these
fands during the very period in which he made disclosures to Sterling about his personal finances
(including his assets and liabilities) and his ability to make payments on the medallion loans, In
these disclosures to Sterling—and despite being asked about these bank accounts by his
accountant—Cohen withheld information about liquid financial assets at First Republic.
16. Specifically, based on my review of documents and bank records produced pursuant to
a subpoena by First Republic, and my participation in and review of reports of interviews with two
First Republic employees, I have leatned, among other things, the following:
a, Cohen and his wife have been customers of First Republic since approximately

June 2011. Cohen controls several checking and loan accounts, some in his own name and others

in the names of corporate entities.

 

6 Based on my review of a report of an interview conducted with an employee of Melrose, I
have learned that, pursuant to the participation agreement between Sterling and Melrose, Cohen’s
financial statements and other records in Sterling’s possession were forwarded to Melrose so that
Melrose could make a determination as to whether to approve of the Coher
transaction. Based on my review of reports of interviews with Melrose employees, I also know
that Cohen called employees at Melrose regarding the Coher 0008 transaction.

20
02.28.2018

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 27 of 73

b. On or about October 26, 2016, in Manhattan, New York, Cohen opened a new

checking account at First Republic in the name of Essential Consultants LLC (the “Essential

Consultants Account”), Cohen was the only authorized signatory on the account, When Cohen
opened the Essential Consultants Account, a First Republic employee (“First Republic Employee-
1”) conducted an in-person interview of Cohen, In response to a series of know-your-customer
questions’ about the purpose of the account—the answers to which First Republic Employee-1
~“efitered into a form®—Cohen-stated, in sum and-substance, that he -was-opening Essential
Consultants as a real estate consulting company to collect fees for investment consulting work,
and all of his consulting clients would be domestic individuals based in the United States. Cohen
also stated, in sum and substance, that his purpose in setting up the account was to keep the revenue
from his consulting business—which he said was not his main source of income—sepatate from
his personal finances. As set forth below, there is probable cause to believe that Cohen’s
statements about the intended purpose of the account and source of funds for the account were
false, Specifically, the account was not intended to receive—and does not appear to have
received—money in connection with real estate consulting work; in addition, the account has
received substantial payments from foreign sources.

. c. First, on or about October 27, 2016—the day after he opened the Essential
Consultants Account, Cohen used the account to wire $130,000 to an account held in the name of

attorney Keith Davidson’s law firm. Based on my review of emails between Cohen and Davidson,

 

7 Certain financial institutions are required to conduct such procedures pursuant to the Bank
Secrecy Act and its implementing regulations. See 31 U.S.C. § 5318; 31 C.F.R. § 1020,220.

8 First Republic Employee-1 first filled out the form on the day he interviewed Cohen, October
26, 2016. On or about December 19, 2016, at the request of bank compliance personnel, First
Republic Employee-1 updated the form to add more detail about Cohen’s statements.

21
02,28,2018

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 28 of 73

obtained pursuant to the Prior Cohen Account Warrants, I believe that this payment did not relate
to any real estate consulting work, but rather was a “settlement” payment made to Davidson’s
client. ° Based on my teview of public sources, I have learned that Davidson’s client is alleged to
have had an extramarital affair with Donald Trump. On or about February 13, 2018, Cohen made
a public statement that “[ijn a private transaction in 2016, I used my own personal funds to

facilitate a payment of $130,000 to [Davidson’s client].”

~—d. Second, [know from my review of First Republic bank records that were scheduled~

by an FBI forensic accountant that after Cohen opened the Essential Consultants Account, Cohen
received payments into that account from foreign’ businesses and entities that do not reflect the
stated client profile for the residential and commercial real-estate consulting services. Specifically,
from my teview of the Essential Consultants Account schedule and public sources, I know the
following:

i. Beginning on or about January 31, 2017, Cohen began receiving monthly

payments of $83,333 from an entity called Columbus Nova LLC, which were deposited into the

_ Essential Consultants Account. According to public sources, Columbus Nova is an investment

management firm controlled by Renova Group, an industrial holding company based in Zurich,
Switzerland that is controlled by Russian national Viktor Vekselberg. From January 2017 to
August 2017, the Essential Consultants Account received seven payments totaling $583,332.98

from Columbus Nova LLC.

 

9 Specifically, I have learned from my review of bank records that on or about October 26,
2016, Cohen transferred $131,000 from a home equity line of credit account at First Republic to
the Essential Consultants Account; on or about October 27, 2016, Cohen transferred $130,000
from the Essential Consultant Account to an account held in the name of Davidson’s law firm at a
bank based in Los Angeles; and on ot about November 1, 2016, a wire transfer in the amount of
approximately $96,645 was made from Davidson’s account to a bank account in the name of

Davidson’s client.

22
02.28.2018

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 29 of 73

ii, Beginning on or about April 5, 2017, Cohen began receiving payments from
Novartis iivestmenti, SARL, which I believe to be the in-house financial subsidiary of the Swiss
pharmaceutical company Novattis International AG (“Novartis”). Between April 2017 and January
2018, the Essential Consultants Account received ten wire payments from a Swiss bank account
held in the name of Novartis, each in the amount of $99,980, for a total of $999,800.
iti, Beginning in or about April 2017, the Essential Consultants Account started
~—yeceiving wite payments from @ bank account associated-with the telecommmunications company
AT&T Inc. (“AT&T”). Specifically, on or about April 14, 2017, AT&T wired $100,000 to the
Essential Consultants-Account and, from in or about June 2017 to in or about J anuary 2018, the
Essential Consultants Account received nine $50,000 payments from AT&T. intotal, AT&T wired
$550,000 to the Essential Consultants Account,
iy. On or about May 10, 2017, June 9, 2017, July 10, 2017, and November 27,
2017, the Essential Consultants Account received four deposits in the amount $150,000 (totaling
$600,000) from a bank soci in South Korea. The account holder from which the money was
sent is Korea Aerospace Industries Ltd. (“KAT”). KAT is a South Korea-based company that
produces and sells fixed-wing aircraft, helicopter aircraft, and satellites to the United States
Department of Defense, among other customers.

y. On of about May 22, 2017, the Essential Consultants Account received a
$150,000 deposit from an account at Kazkommertsbank, a Kazakhstani bank. The listed account
holder at Kazkommertsbank was a second Kazakhstani bank named BTA Bank, AO. A message
accompanying the wire payment indicated that the payment was a “monthly consulting fee as per
Inv BTA-101 DD May 10, 2017 consulting agreement W/N DD 08 05 2017 CNTR. W/NDD

08/05/2017.”

23
02.28.2018

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 30 of 73

vi. In total, from on or about January 31, 2017 to on ot about January 10, 2018,
the Essential Consultants Account received approximately 52,8 83,132.98 in transfers and checks
from the aforementioned entities. As of on ot about J anuary 10, 2018, the balance in the Essential
Consultants Account was $1,369,474.23.

e. On'or about April 4, 2017, Cohen opened another new checking account at First

Republic, this one in the name of Michael D. Cohen & Associates, P.C. (the “MDC&A Account”).

~- Cohen was the only authorized signatory on the account, Among other things, the MDC&A™

Account received ten wire transfers and one check from an account in the name of Squire Patton
Boggs, a law firm. In ft from on or about April 5, 2017, to on or about January 2, 2018, the
MDC&A Account received $426,097.70 in deposits, and the balance in the account as of January
2, 2018, was $344,541.35. As discussed below, Cohen never disclosed any of the balance in the

Essential Consultants or MDC&A accounts to Sterling during the negotiations with respect to the

I xxsaction, including in his May 2017 Financial Statement and September 2017

Financial Statement.

17. Based on my review of emails from the Cohen Account that were seized pursuant to
the Prior Cohen Account Warrants, and ig review of reports of interviews with employees of
AT&T and Novartis, it appears that the aforementioned payments to the Essential Consultants
Account and MDC&A Account ostensibly were for political consulting work, including consulting
for international clients on issues pending before the Trump administration.’ Specifically, from

my review of emails from the Cohen Account and public sources, I have learned the following:

 

10 Based on my teview of public sources, I have learned that Cohen is not registered as a
lobbyist or as a person acting as an agent of foreign principals, as may have been required by the
Foreign Agents Registration Act.

24
02.28.2018

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 31 of 73

a. On or about April 28, 2017, Cohen sent an email from the Cohen Account to an
individual whom I believe is affiliated with KAI. In the email, Cohen attached a document
noporting to be a “Consulting Agreement” between KAI and Essential Consultants dated as of
about May 1, 2017. The document indicates that Essential Consultants would render “consulting
and advisory services, as requested” by KAI, and that KAI would pay Essential Consultants “a
ecicating fee of One Million Two Hundred Thousand ($1,200,000.00) US Dollars,” disbursed

——throughreight $150,000 installments between May 2017-and‘December 2017-—-———--

b. On or about May 10, 2017, Cohen sent an email from an alternate email address,
copying the Cohen Account, to an employee of BTA Bank. To the email, Cohen attached an
invoice to BTA Bank in the name of Essential Consultants, The invoice contemplated a $150,000
payment to Essential Consultants for a “monthly consulting fee.”

c, Onor about February 13, 2017, Cohen emailed an AT&T employee from the Cohen
Account what appears to be a consulting agreement, which contemplates that Essential Consultants
“shall render consulting and advisory sorvicds'ts [AT&T]” and that AT&T would “advise [Essential
Consultants] of those issues and matters with respect to which AT&T Services desires [Essential
Consultants]’s assistance and advice.” The contract calls for AT&T “to pay the Consultant for his
services . ..a consulting fee of Fifty Thousand ($50,000) Dollars . . . per month,” Based on my
review of reports of interviews with AT&T employees, I have learned that AT&T retained Cohen
to consult on political issues, including net neutrality, the merger between AT&T and Time Warner,
and tax reform.

d. On or about January 17, 2017, Cohen emailed to a representative of Novartis from _
the Cohen Account a contract between Novartis and Essential Consultants, which provides that

Essential Consultants will “provide consulting and advisory services to Novartis on matters that

25
02.28.2018

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 32 of 73

relate to the repeal and replacement of the Affordable Care Act in the US and any other issues
mutually agteeable to [Essential Consultants] and Novartis.” The contract provides for a
“consulting fee of One Million Two Hundred Thousand ($1,200,000) US dollars,” to be paid to
Essential Consultants in even monthly installments over the course of a year. Based on my teview
of reports of interviews with Novartis employees, I have learned that Novartis retained Cohen to
provide political consulting services and to gain access to televant policymakers in the Trump

Ad i : i tion: —————= = —— = - —

e. On or about April 3, 2017, Squire Patton Boggs, a law firm, announced on its
website that is had formed a “strategic alliance” with Michael D. Cohen & Associates and would
‘Sointly represent clients.”

18, Despite the significant amount of money that Cohen teceived into the Essential
Consultants Account and the MDC&A Account, and the cash balance in both accounts, Cohen did
not disclose that information to Sterling or Melrose. Specifically, based on my review of documents

provided by Getzel, and my review of notes anc (ii 1

haye learned the following:

a. In or about May 2017, Getzel met with Cohen at a law firm in Manhattan, New
York. At the meeting, Cohen told Getzel, in sum and sitistanne, that he had set up a law practice
called Michael D. Cohen & Associates P.C,, and a consulting company called Essential Consultants
LLC. Cohen told Getzel, in sum and substance, that he expected to earn’ $75,000 per month in
connection with his law practice, and that he expected gross reyenues for the consulting business to
be between five and six million dollars annually.

b. In or about October 2017, if not earlier, Getzel was prepating a personal financial

statement for Cohen. On or about October 6, 2017, Getzel sent an email to Cohen at the Cohen

26
02.28.2018

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 33 of 73

Account in which Getzel wrote that “[alttached is a draft of the new PES as of September 30,2017”
and attached a draft of the September 2017 Financial Statement. The draft statement reflected that
as of September 30, 2017, Cohen had only $1,250,000 in cash, total assets of approximately
$33,430,000 (comprised of taxi medallion punetoet real estate interests, and his personal residence
and property), and liabilities of approximately $45,630,000, leaving him purportedly over $12

million in debt, In the same email, Getzel questioned Cohen, in sum and substance, about the fact

~——thatthe financial statenient did not list any assetsassociated with either the Essential Consultants

Account ot the MDC&A Account: “[w]e did not add any value for you[r] two operating entities —
Michael D. Cohen & Associates POC [sic] and Essential Consultants LLC, Please advise whether
or not these should be disclosed and what value.”

c. Onor about October 6, 2017, Cohen called Getzel by telephone—which is reflected
on toll records for Cohen’s cellphone—and told Getzel, in sum and substance, not to ——
Essential Consultants or MDC&A in the September 2017 Financial Statement because they had no
value.

d. On orabout October 6, 2017, following the call with Getzel, Cohen, using the Cohen
Account, responded to Getzel’s email with the answer “[IJooks good to me.” Coben never directed
Getzel to make any changes to bis cash position as listed in the September 2017 Financial
Statement, Neither Essential Consultants nor MDC&A was listed on the September 2017 Financial
Statement that was provided to Sterling, .

19. Based on the foregoing, and from my review of bank records and emails sent by Cohen
to Sterling, I know that the September 2017 Financial Statement made no mention whatsoever of
assets that Cohen held in the Essential Consultants Account or the MDC&A Account. As of

September 30, 2017—the date of the September 2017 Financial Statement—Cohen had

aT
02.28.2018

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 34 of 73

approximately $673,729.95 in the Essential Consultants Account and $248,6 19,28 in the MDC&A
Account, As of October 6, 2017, the date when Getzel asked Cohen about the two accounts, Cohen
had approximately $823,709.95 in the Essential Consultants Account and $248,619.28 in the
MDC&A Account.
Cohen Understated His Available Cash
20. In addition to withholding the existence of the Essential Consultants Account and the
MDC&A Account fiom Sterling and Melrose, it appears that Cohen also substantially understated

his available cash and cash equivalents in his financial disclosures. Specifically, I know from my

review of the September 2017 Financial Statement that Cohen provided to Sterling that Cohen

-y represented that he had $1,250,000 in cash as of September 30, 2017. But, from my review of a

summary of bank records that were scheduled by an FBI forensic accountant, Thave learned that
Cohen had over $5,000,000 in cash and cash equivalents as of September 30, 2017. Specifically,
from my review of the account schedule and bank records, I have learned the following:

a, Cohen has three checking and/or savings accounts at Capital One Bank, one of
which is in his wifé’s name. As of September 30, 2017, Cohen had $1,105,680.35 in his savings
account, and $1,262,982.29 in total in the three accounts at Capital One Bank.

b. Cohen has three accounts at Morgan Stanley in his name. As of September 30,
2017, the combined total in cash and cash equivalents in those three accounts was $1,270,600.41,

cv. As of September 30, 2017, Cohen had $260,689.18 in an account at Signature Bank.

d, In addition to the Essential Consultants Account and MDC&A Account at First
Republic, Cohen also had two joint checking accounts with Laura Cohen. at First Republic. In total,

as of September 30, 2017, Cohen had at least $1,876,209.27 in total in his four accounts at First

Republic.

28
02.28.2018

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 35 of 73

¢. Cohen has an account at Bethpage Credit Union with $25,931.39 in it as of
September 30, 2017.

£ As of September 30, 2017, Cohen had $17,542.54 in accounts at Sterling.

g. Cohen has two accounts at TD Bank—one in his name and one held jointly with his
wife—and the total balance across the two accounts as of September 30, 2017 was $300,096.72.

h. In total, as of September 30, 2017, Cohen had at least $5,014,051.80 in his accounts

———at Capital One Bank; Signature Bank, TD Bank,Bethpage Credit Union, First Republic, and - —

Morgan Stanley.

21. Accordingly, based on the foregoing, it appears that Cohen’s representations to Sterling
and Melrose that he did not have more than $1,250,000 were false, and that Cohen withheld
information regarding approximately $5 million in funds ftom Sterling and Melrose, in order to
secure favorable terms in his renegotiation of his medallion loan. Based on my. Suathapaltin in an
interview with Sterling Employee-2, and my review of reports of interviews with Sterling
Employee-1 and two Melrose employees, it is my understanding that that Sterling and Melrose
would view Cohen’s understating of his assets 2 material to its decision whether to renegotiate

Cohen’s medallion ioans and on what terms, or approve of the transfer of those loans to

Cohen Had a Side Agreement. win

22, As set forth in detail below, it appears that during fhe course of Cohen’s negotiations to

sell his interest in taxi medallions and the associated debt to Fo Cohen not only

misrepresented his financial position to Sterling, but also failed to disclose a side deal he had

negotiated with fe | it appeats that rr oY agreed to pay an above-market price for

Cohen’s taxi cab medallions, and in exchange, Cohen agreed to pay IG pproximatety

29
02,28,2018

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 36 of 73

$3.8 million ol Specifically, from my review of documents produced pursuant. to a subpoena
by Sterling, and reports prepared by law enforcement officers of interviews with Sterling
Employee-1, as well as my participation in an interview with Sterling Employee-2, Chave learned,
among other things, the following:

a. On or about September 5, 2017, an executed term sheet was circulated by Sterling
Employee-1 to Cohen and Pp 8 See supra J 14(k), According to the term sheol il
PG 0 borrow $20,000;000-fronr Sterling and Melrose, to be secured by the medallions
thai as to acquire from Cohen. Ataprice of $20 million for thirty-two taxi medallions,
the proposed transaction valued each medallion as worth $625,000. The term sheet also
contemplated a $1,265,913 pay-down of the principal balance of the loan, The term sheet made no
mention of a $3.8 million payment from Cohen to ro | or any other form of payment or
financial transaction between the parties.

b. Additionally, an internal Sterling credit memorandum, dated October 4, 2017,
describing the terms of the Cohen TT sansaction and the new loan a i:
ae mention any payments from Cohen to le «| including a $3.8 million payment, The
memorandum nlsd noted that the “loari amount of $20MM indicates a $625M purchase price per
medallion” but “it is recognized that this is not in line with current market values.” Indeed,
according to an internal Sterling memorandum dated February 5, 2018, in the month of January
2018, taxi medallions sold for amounts ranging from $120,000 to $372,000. According to Sterling
Employee-1 and Sterling Employee-2, they were never told adi agreed to a purchase

ptice of $625,000 in exchange for a lump sum payment from Cohen, or that Cohen would make

30

02.28.2018

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 37 of 73

23. While Cohen and ae: not disclose any payment from Cohen to

yyy: communications with Sterling, it appears that such a payment was contemplated.
Indeed, based on my review of records maintained by Getzel, and a report prepared by law
enforcement apents of an interview with Getzel, I have learned the following, in substance and in
part, regarding the proposed side-payment from Cohen iii

a, On or about September 19, 2017, Getzel prepared a memorandum for Cohen

entitled, “Sale of NYC Medallion Entities and Debt Assumption” (the “Getzel Memorandum”)———-

The Getzel Memorandum summarized the proposed transaction between Cohen andl
in part, as follows: “Michael and Laura Cohen will transfer ownership of their 13 NYC medallion
entities to a Buyer who will ssn their bank indebtedness, upon the [Cohens”] paying down the
debt portfolio of the 13 entities by $500,000 and a cash payment to the Buyer of $3,800,000,"41

b, According to Getzel, Cohen told him the parameters of the deal, including the

payment of $3,800,000 ia: Getzel did not know where Cohen was going to obtain

$3,800,000 to > As noted above, Cohen had more than $5,000,000 in cash and

cash equivalents as of September 2017, but had only disclosed in his September 2017 Financial

Statement that he had $1.25 million in cash.
24, Based on my review of records maintained by Sterling (as well as Melrose, the bank
"with the participating interest in the loans) and feports of interviews of representatives of Sterling

(and Melrose), I have seen no evidence that Sterling, Melrose, or any other financial institution

involved in the potential deal with Cohen ond I «2s aware of the planned $3.8 million

side payment from Cohen is

‘1 "The reference to thirteen medallions appears to be an error by Getzel. Cohen and his wife
together owned sixteen corporations, which in turn owned 32 taxi medallions.

 

31
02.28.2018

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 38 of 73

D. Probable Cause Regarding the Subject Accounts

25. As set forth above, since at least September 2015, if not earlier, Cohen has told Sterling
that he has difficulty making payments on his medallion a and, since at least October 2016,
Cohen has been actively engaged in an attempt to sell his taxi medallions and the sxiodiated debts
tT tn the course of doing so, Cohen has used the Cohen Account and/or MDCPC

Account to engage in email communications regarding the ‘terms of the transactions and the

——undisclosed- side-payment with -at nc Account, (ij

| hel Account i at ihe ccount. Specifically,

as described above, there is probable cause to believe that the Subject Accounts have been used
regarding the amped Cohen ensaction with Sterling;

a, Cohen has used the Cohen Account to, among other things, negotiate a pay-down
of the principal amount of the loan, see supra { 14(g), to send term sheets to Sterling, see supra
14@), to commmnicate with his accountant about the contents of financial statements, see supra {
16, to send financial statements to Sterling, see supra | 14(i), (1), to check on the status of the
transaction as of January 24, 2018, see supra  14(n), to negotiate a reduction of his debt with

_ Sterling on or around January 31, 2018, see supra { 14(0), to tell Sterling on February 1, 2018, he
does not have the ability to pay more than $1,250,000, see supra { 14(p), and to communicate with
individuals responsible for sources of payments to the Essential Consultants Account, see supra {
15. In other words, from the eacneidatadAG described above, it appears likely that the Cohen
Account will contain recent niles of the Subject Offenses, including communications and
potential misrepresentations to Sterling, and evidence indicating that statements made to Sterling
are false or misleading.

b. ae: used the ee to communicate about
the proposed taxi medallion transaction with Cohen, which appears to have been discussed as early

32
02.28.2018

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 39 of 73

as October 2016, See supra § 14(g). Specifically, as described above, as early as May 2, 2017,

[sa al used nT 20:0 to inquire about the status of the transaction,

see supra J 14(h), He used th Account to exchange drafts of the proposed term
sheet with Cohen fil}. and Sterling, see supra] 14G). The IT «count was also
used by be send a personal financial statement for Eo Sterling,
see supra { 14(1). The Account was copied on emails from the kt os & |

“Account about the transaction, see supra 14(i), and was-listed-on (I financial—@+

statement as the contact email fo see supra] 14(m), Additionally, based on my
teview of MDCPC Header Information, I know that on or about September 1, 2017—at or around
the time co nc Cohen were negotiating a term shect- TT sca the
[oT Account to send and receive eight emails from Cohen at the MDCPC Account,

c, Bbas ‘ised eh sccount to communicate with Sterling employees, Cohen,
and Govt proposed taxi medallion transaction since at least December 2016,
See supra 49 14(g), 24(c). Specifically, on or about August 29, 2017, PH toa Sterling that he
should be included on “all fature e-mails” involving the proposed transaction, see supra | 14().
Additionally, 9) was involved in making revisions to the parties’ term sheets, and he told
Sterling on January 29, 2018 chat would not go forward with the planned transaction,
see supra 14(j), (n). Accordingly, there is probable cause to believe that shelf sccount will

‘contain evidence of the negotiations between Sterling and the parties, evidence of a payment from

Cohen a and the reasons for the collapse of the concer txnsaction

 

 

2 Hor instance, from records provided by Sterling, L know that on or about December 2,
2 (a ent an email to a Sterling employee using the
Account, The email forwarded correspondence betwee: ME who was using the J
Account, and an employee of Capital One regarding extending [i oan with
Capital One.

33
02.28.2018

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 40 of 73

26. Additionally, it appears that Cohen set up the MDCPC Account to receive emails he
was previously receiving at the Cohen Account, Specifically, based on my review of records
maintained by AT&T, [have learned that on or about May 5, 2017, Cohen sent an email from the
MDCPC Account to a blind copy list of recipients stating that “[d]jue to the overwhelming volume
of phone calls and emails coming into my previous cellular number and e-mail address, I have
elected to create for Clients Only the following. Kindly use this new information for all future
~~ sonitact and communications.” The signature line on the email listed “Essential Consultants LLC”
and “Michael D. Cohen & Associates, PC,” as well as the MDCPC Account as the email address.

27. In addition, ‘sanetl on my teview of emails from the MDCPC Account produced
pursuant to the Prior Cohen Account Warrants and the MDCPC Header Information, I have learned
that Cohen has used the MDCPC Account to send and receive emails from the Cohen Account, to
communicate with thf sccount, and to send and receive emails from other email accounts
about his political consulting business. Additionally, from my review of the MDCPC Header
Information, it appears that since the November 13, 2017 search warrant on the MDCPC Account,
Cohen has continued to eat and receive emails at the MDCPC Account that appear likely to be
relevant to the commission of the Subject Offenses. For example, emails obtained pursuant to the
Prior Cohen Account Warrants, as well as the MDCPC Header Information have revealed the

following:
a. On approximately eight occasions in August and September 2017, while Cohen,

ey communicating about a term sheet for the cone

 

13 Based on my review of emails from the MDCPC Account obtained pursuant to subpoena, I
have learned that Cohen has used the account to communicate with numerous individuals with
whom he does not enjoy an attorney-client privilege, including some of the individuals described

below. See infra] 27.

34
02.28.2018

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 41 of 73

medallion transaction, see supra | 14(k), Cohen used the MDCPC Account to send or receive

emails fro 2: the Account. For instance, on or about August 22, 2017 sea

es coount to send an email to Sterling Employee-! and copied Cohen on the email at the

MDCPC Account, On the same day, Sterling Employee-1 responded tof at th I sccount

and Cohen at the MDCPC Account. On or about August 22, 2017, Cohen also used the MDCPC

Account to send an email to Sterling Employee-1,

—~ ~~ ~Agnoted:above; on or about September 1, 2017, Cohen used the MDCPG Account—

to send or receive eight emails with the hes Account.

“¢, Cohen used the MDCPC Account to send and receive emails from individuals who
work at companies with whom it appears Cohen has a political consulting agreement. For
example, beginning in April 2017—the same month when Cohen began receiving payments from
AT&T, see supra {J 16(d), 17(c)—Cohen used the MDCPC Account to send and receive emails
from AT&T sms enicen These emails contain, among other things, invoices from Cohen to AT&T
for consulting work by Cohen, Similarly, beginning in April 2017—which is also the month
Cohen began receiving payments from Novartis for consulting work, see supra Jf] 16(d), 17(d)—
Cohen used the MDCPC Account to send and receive emails from employees of Novartis, These
emails concern, among other things, invoices from Cohen and requests for Novartis for Cohen’s
assistance on an initiative relating to drug pricing.

d, Frommyzeview of the MDCPC Header Information, I haye learned that Cohen-has
continued to use the MDCPC Account to send and receive emails from individuals who work at
companies with whom it appears Cohen had a political consulting agreement, such as Novartis and
AT&T. For instance, on approximately six occasions between November 28, 2017 and January
30, 2018, the MDCPC Account was used to send and receive emails from accounts belonging to

35
02.28,2018

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 42 of 73

individuals using @att.com email addresses. Similarly, on approximately seventeen occasions
between December 1, 2017 and February 20, 2018, the MDCPC Account was used to send and
receive émails from accounts belonging to individuals using @novartis,com email addresses.
Since November 15, 2017, the MDCPC Account has also sent antl received emails with individuals
using the email domains @bta-kz, which I believe is the email domain used by employees of BTA
Bank, see supra ff 16(d), 17(b), and @squirepb.com, which I believe is the email domain used by

“employees of the law firm Squire Patton Boggs—both of which Cohen appeats to have a

consulting relationship with, see supra Jf 16(e), 17(e). Accordingly, it appears that Cohen

continues to use the MDCPC Account to send and receive emails that will be relevant to whether
he is maintaining a consulting business, what type of consulting work he is doing, and whether he
is receiving money for that consulting work.

28. In addition to the Sapasings based on my review of the Pen Register Data, see supra J

9, it appears that since the date of the last search warrant on the Cohen Account (i.e2., November

13, 2017), Cohen has continued to use the Cohen Account to communicate with the ,

ae the PM coount, and other email accounts that appear likely to be relevant

to the commission of the Subject Offenses described above. For example, the Pen Register Data
has revealed the following:

a. Emails sent by the Cohen Account to the coount on or about Thesaenie 18,
2017 at 8:26 p.m., December 21, 2017 at 9;35 p.m., December 22, 2017 at 4:32 p.m., January 3,
2018 at 8:01 a.m., January 3, 2018 at 2:56 p.m., and faamary 4, 2018 at 3:31 p.m.

b. An email sent by the Cohen Account to the I ccount on or about

January 25, 2018 at 8:55 p.m.

36
02,28.2018

 

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 43 of 73

c. Emails from the Cohen Account to the email accoun i  :. or

about December 1, 2017 at 2:14 p.m., December 29, 2017 at 10:20 p.m., January 2, 2018 at 3:52

p.m., January 2, 2018 at 5:44 p.m., and January 8, 2018 at 6:38 p.m. Based upon my review of

emails contained in the Cohen Account, I have learned that AS email account

belongs to Jeffrey Getzel, Cohen’s accountant, through whom Cohen made misrepresentations to

financial institutions, as discussed above.

——- —4-Binails from the Cohen Account to email accounts belonging to Sterling employees; —

including Sterling Employee-1, on or about January 25, 2018 at 10:23 p.m., January 26, 2018 at
12:55 a.m., January 29, 2018 at 5:30 p.m., January 29, 2018 at 8:29 p.m., January 30, 2018 at 6:44
p.m.

e. An email sent from the Cohen Account to the email account
clientserviceny@firstrepublic.com on or about January 25, 2018 at 5:29 pam. As stated above,
First Republic is the bank at which the Essential Consultants Account is held.

f. Numerous emails sent from the Cohen Account to the email account

EG inctuding emails on or about December 4, 2017 at 2:17 p.m. and Januaty 29,
2018 at 5:43 p.m. Based upon the email address and domain name, as well as my review of reports

of interviews and documents reflecting that Cohen’s taxi medallions were leased and operated by

 

29. Based on my review of records maintained by Sterling, I know that Cohen used the

Cohen Account to send and receive documents related to the Cohen- IP cansaction.

Based on my training and experience, I know that Google allows users of e-mail accounts to easily

save documents to file sharing and retention platforms such as Google Docs and Google Drive. I

37
02.28.2018

 
~—pontain evidence related to the Subject Offenses. ~~

Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 44 of 73

also know, from my training and experience, that users of e-mail accounts often use instant
messaging interfaces linked to their email accounts. Further, I have learned that the Providers
maintain records of search and web histories asivoniated with email accounts and, based on my
training and experience, users of e-mail accounts use associated web search browser's associated
with a subscriber’s account to research topics they are e-mailing about, Accordingly, there is

probable cause to believe that content information associated with the Subject Accounts will also

30. Thus, [respectfully submit that there is probable cause to believe that emails and other
content information from the Subject Accounts will contain evidence of Cohen’s efforts to sell his
taxi medallions and the associated debt, and his misrepresentations and omissions to Sterling and

Melrose in connection with these negotiations, Although Cohen appears to have communicated

vie I ieety trough the Cohen Account and

-MDCPC Account, I know, based on my involvement in the investigation, that Cohen also used at

least one other email account associated with his position at the Trump Crpaniaition. Thus, [
respectfully submit that there is probable cause to believe that emails and other content information
from the I secon I secon and PM Account since on. or
about October 1, 2016—the approximate date of when Cohen’s efforts to sell his taxi medallions
and the associated debt began—will reflect communications with the Cohen Account, MDCPC
Account, and possibly one or more additional accounts used by Cohen, and probable cause to
believe that such emails will constitute evidence of Cohen’s commission of the Subject Offenses,
including the extent to which Cohen did or did not inform other individuals involved in the conduct

doce sbove—such i is mistatements an

omissions to financial institutions.

38
02.28.2018

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 45 of 73

31. Temporal Limitation. This application seeks all emails and other requested content
information specified in Attachments'A, B, C, and D for the following periods:

a, For the Cohen Account, this application seeks all emails sent, created, or received
between November 14, 2017, and the date of the proposed warrant, inclusive, As described above,

. pursuant to the Prior Cohen Account Warrants, the SCO obtained and provided to the USAO
emails from the Cohen Account that were sent, created, or received before November 14, 2017.
This application also seeks other information specified above associated with the Cohen “Account
that was created between December 1, 2014 (the month when Cohen entered into the medallion
loans with Sterling), and the date of the poem warrant, inclusive.

b, Forthe MDCPC Account, this application seeks all emails sent, created, ot received
between November 14, 2017, and the date of the proposed warrant, inclusive, As described above,
pursuant to a prior warrant, the SCO obtained and provided to the USAO emails from the MDCPC
Account that were sent, created, or received before November 14, 2017. |

c. For the IG scout and I sco: this application
seeks emails and all other content information specified above sent, created, or received between
October 1, 2016, and the date of the proposed warrant, inclusive. As described above, October
2016 is the month in which Cohen began negotiating the taxi medallion sale with 7

d. For the IM ccouns, this application seeks emails and all other content

information specified above sent, created, or received between December 1, 2016, and the date of
the proposed warrant, inclusive. As described above, December 2016 is the month in wnich

began representing is relation to the taxi medallion transaction.

E, Evidence, Fruits and Instrumentalities

32. Based upon the foregoing, I respectfully submit there is probable cause to believe that
information stored on Google’s servers associated with the Cohen Account will contain evidence,

39
02.28.2018

 
— ~and/or taxi medallions; ~

Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 46 of 73

fruits, and instrumentalities of violations of the Subject Offenses, as more fully described in
Section II of Attachment A to the proposed warrant for the Cohen Account and MDCPC Account,
shulnitings the following:

a. Communications, records, documents, and other files ee to establish the
identity of the person(s) who created or used the Cohen Account or MDCPC Account.

b. Communications, records, documents, and other files involving Sterling, Melrose,

c, Communications, records, documents, and other files involving a plan, proposal, or
agreement for Cohen and/or entities associated with him to transfer any interest in taxi medallions,

and any associated debts or liabilities, to others, including IG: entities

associated with him;

d. Communications, records, doturnents, and other files involving Essential
Consultants, LLC or Michael.D. Cohen & Associates, including those which indicate the nature
and purpose of payments made to or from Essential Consultants or Michael D. Cohen &
Associates;

e. Communications, records, documents, and other files necessary to establish the
identity of any person(s) — including records that reveal the whereabouts of the person(s) — who
communicated with the Cohen Account and/or MDCPC Account about any matters relating to
Essential Consultants, LLC, or about any plan or proposal or agreement for Cohen and/or entities
associated with him to ssansiha any interest in taxi medallions, and any associated debts or

liabilities, to others, including to PE .«.: entities associated with him;

f. Communications between the Cohen Account and/or MDCPC Account and Jeffrey

Getzel relating to Cohen’s bank accounts, taxes, debts, and/or finances;

40
02.28.2018

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 47 of 73

g. Communications, records, documents, and other files reflecting false
representations to a financial institution with relation to the intended purpose of an account or loan
at that financial institution; the nature of any business or entity associated with an account ata
financial institution; the source of funds flowing into an account; or the purpose or nature of any
financial transactions involving that financial institution;

h. Evidence indicating how and when the Cohen Account and MDCPC Account was
accessed or used, to determine the geographic and chronological context of account access, use,
and events relating to the crimes under investigation and to the account owner; and

i. Ewidence indicating the Cohen Account and MDCPC Account owner’s intent as it

relates to the Subject Offenses under investigation.

33, Based upon the foregoing, I further submit there is probable cause to believe that

information stored on Google’s servers associated with of Account and

PG coun: will contain evidence, fruits, and instrumentalities of violations of the Subject

Offenses, including the following:

a, Communications, records, documents, and other files necessary to establish the

identity of the person(s) who created or used III sccm o/s

Account;

| b. Communications, records, documents, and other files involving a plan er proposal

or nance for Cohen and/or entities associated with him to transfer any interest in taxi

medallions, and any associated debts or liabilities, DI entities associated
with him;

c. Communications, records, documents, and other files necessary to establish the

identity of any person(s) — including records that reveal the whereabouts of the person(s) — who

4)
02.28.2018

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 48 of 73

communicated with to IG soo. and fA Account about any

matters relating to any plan or proposal or agreement for Cohen and/or entities associated with him

to transfer any interest in taxi medallions, and any associated debts or liabilities, to |]

e...: entities associated with him;
d. Communications between OG sco and P|

Account and others, including employees or representatives of Sterling, Melrose, or other financial

-_ justitution(s), regarding Cohen’s finances; —
e, Communications, records, documents, and other files reflecting false
representations to a financial institution with relation to the intended purpose of an account or loan
at that financial institution; the nature of any business or entity associated with an account at a
financial institution; the source of funds flowing into an account; or the purpose or nature of any
financial transactions involving that financial institution;
f, Evidence indicating how and when the III Accom and |.
I sccomewere accessed or used, to determine the geographic and chronological eantent

of account access, use, and events relating to the crimes under investigation and to the account
owner; ;

g. Evidence indicating a. Account and II Accom
‘owners’ intent as it relates to the Subject Offenses under investigation.

34, Based upon the foregoing, I further submit there is probable cause to believe that
information stored on Oath’s servers associated with the ccount will contain evidence,
fruits, and instrumentalities of violations of the Subject Offenses, including the following:

a. Communications, records, documents, and other files necessary to establish the

identity of the person(s) who created or used eM coon

42
02.28.2018

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 49 of 73

b, Communications, records, documents, and other files involving a plan or proposal

or agreement for Cohen and/or entities associated with him to transfer any interest in taxi

medallions, and any associated debts or liabilities, IG ac: entities associated
with him;

c, Communications, records, documents, and other files necessary to establish the
identity of any person(s) — including records that reveal the whereabouts of the person(s) — who
communicated with the MMMM Account about any matters relating to any plan or proposal or
agreement for Cohen and/or entities associated with him to transfer any interest in taxi medallions,
and any associated debts or liabilities, ( «: entities associated with him;

d, Communications between ec and others, including employees or
representatives of Sterling, Melrose, or other financial institution(s), regarding Cohen’s finances;
= .

e, Communications, records, documents, and other files reflecting false representations
to a financial institution with relation to the intended purpose of an account or loan at that financial
institution; the nature of any business or entity associated with an account at a financial institution;
the source of funds flowing into an account; or the purpose or nature of any financial transactions
involving that financial institution,

iil, Review of the Information Obtained Pursuant to the Warrant

35, Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not
required for service of a search warrant issued under § 2703, or for the collection or production of
responsive records, Accordingly, the warrant requested herein will be transmitted to the Providers,
which shall be directed to produce a digital copy of any responsive records to law enforcement
personnel within 30 days from the date of service. Law enforcement personnel (including, in
addition to law enforcement officers and agents, and depending on the nature of the ESI and the

43
02.28.2018

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 50 of 73

status of the investigation and related pro ceedings, attorneys for the government, attorney support
staff, agency personnel assisting the government in this investigation, and outside technical experts
under government control) will retain the records and review them for evidence, fruits, and
instrumentalities of the Subject Offenses as specified in Section III of Attachments A,B and C to

the proposed warrant.

36. In conducting this review, law enforcement personnel may use various methods to

Tecate evidence, fruits, and instrumentalities of the Subject Offenses, including but not limited to-

undéetaiine a cursory inspection of all emails within the Subject Account. This method is
analogous to cursorily inspecting all the files ina file cabinet man office to determine which paper
evidence is subject to seizure, Although law enforcement personnel may use other methods as
well, particularly including keyword searches, I know that keyword seatches and similar methods
are typically inadequate to detect all information subject to seizure. As an initial matter, keyword
searches worlc only for text data, yet many types of files commonly associated with emails,
including attachments such as scanned documenis, pictures, and videos, do not store data as
searchable text. Moreover, even as to text data, keyword searches cannot be relied upon to capture
all relevant communications in an account, as it is impossible to know in advance all of the unique
words or phrases that investigative subjects will use in their communications, and consequently
there ate often many communications in an account that are relevant to an investigation but that
do not contain any keywords that an agent is likely to search for.

37. Shona: Cohen on «e sitioeneys, the review of the content within the Subject
Accounts will be conducted pursuant to established screening procedures to ensure that the law
enforcement personnel involved in the investigation, including attorneys for the Government,

collect evidence in a manner reasonably designed to protect any attorney-client or other applicable

44
02.28.2018

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 51 of 73

privilege. When appropriate, the procedures will include use of a designated “filter team,” separate
and apart from the investigative team, in order to review potentially privileged communications
and determine which communications to release to the investigation and prosecution team.

IV. Request for Non-Disclosure and Sealing Order

38. The existence and scope of this ongoing criminal investigation are not publicly known.
As a result, premature public disclosure of this affidavit or the requested warrants could alert
Coben that he is wider investigation; causing him to destroy evidence, flee from prosecution, or
otherwise seriously jeopardize the investigation. . Ta particular, based on my experience
investigating white collar cases, including cases featuring documents such as agreements, drafts
of spcienent notes of conversations, and other documentary evidence, premature disclosure of
an investigation may cause the target of the investigation to attempt to destroy or conceal such
evidence. In addition, as also set forth above, Cohiras. uses computers and electronic
communications in furtherance of his activity and thus could easily delete, encrypt, or otherwise
conceal such digital evidence from law enforcement were he to learn of the Sisscemnene:s
investigation. See 18 U.S.C. § 2705(b)(3). Cohen also appears to have the financial means that

would facilitate his flight from prosecution. See 18 U.S.C. § 2705(b)(2), (5).

39. Accordingly, there is reason to believe that, were the Providers to notify the subscriber

or others of the existence of the warrant, the investigation would be seriously jeopardized. .

Pursuant to 18 U.S.C, § 2705(b), [therefore respectfully request that the Court direct the Providers
not to notify any person of the existence of the warrant for a period of 180 dogs from issuance,
subject to extension upon application to the Court, ifnecessaty.

40, For similar reasons, I respectfully request that this affidavit and all papers submitted
herewith be maintained under seal until the Court orders otherwise, except that ihe Government
be permitted without further order of this Court to provide copies of the warrant and affidavit as

AS
02.28.2018

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 52 of 73

need be to personnel assisting it in the investigation and prosecution of this matter, and to disclose
those materials as necessary to comply with discovery and disclosure obligations in any
prosecutions related to this matter.

Vv. Conclusion

41, Based on the foregoing, I respectfully request that the Court issue the warrants sought

herein pursuant to the applicable provisions of the Stored Communications Act, 18 U.S.C.

———§2703(b)(1)(A) (for contents) and § 2703(c)(1)(A) (for records and other information), and-the- ——— -

relevant provisions of Federal Rule of Criminal Procedure 41.

 

United States Attorney’s Office
Southern District of New York

Sworn to before me this
28th day of February, 2018

   

46

02.28.2018

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 53 of 73

Exhibit B
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 54 of 73

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In the Matter of a Warrant for All
Content and Other Information
Associated with the Email Accounts
dgmail.com, .

  
 
 

Maintained at
Premises Controlled by Google, Inc.,
USAO Reference No, 2018R00127

 

 

SEARCH WARRANT AND NON-DISCLOSURE ORDER
TO: Google, Inc, (“Provider”)

United States Attomey’s Office for the Southern District of New York and the Federal
Bureau of Investigation (collectively, the “Investigative Agencies”)

1. Warrant. Upon an affidavit of Special Agent ae: the United States
Attorney’s Office for the Southern District of New York, and pursuant to the provisions of the
~ Stored Communications Act, 18 U.S.C. §2703(b)(1)(A) and § 2703(c)(1)(A), and the relevant

provisions of Federal Rule of Criminal Procedure 41, the Court hereby finds there is probable

cause to believe the email account ID cernsit com TM a2msit.com, and
[.. maintained at premises controlled by Google, Inc., contain évidence,

fruits, and instrumentalities of crime, all as specified in Attachments A and B hereto. Accordingly, —

the Provider is hereby directed to provide to the Investigative Agencies, within 7 days of the date
of service of this Warrant and Order, the records specified in Section II of Attachments A and B
hereto, for subsequent review by law enforcement personnel as authorized in Sections I and IV
of Attachments A and B. The Government is required to serve a copy of this Warrant and Order

on the Provider within 7 days of the date of issuance. The Warrant and Order may be served via

 

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 55 of 73

electronic transmission or any other means through which the Provider is capable of accepting
service.

2. Non-Disclosure Order. Pursuant to 18 U.S.C. § 2705(b), the Court finds that there is
yeason to believe that notification of the existence of this warrant will result in destruction of or
tampering with evidence or flight from prosecution, or otherwise will seriously jeopardize an
ongoing investigation. Accordingly, it is hereby ordered that the Provider shall not disclose the
existence of this Warrant and Order to the listed subscriber or to-any other person for a-period of
180 days from the date of this Order, subject to extension upon application to the Court if
necessary, except that Provider may disclose this Warrant and Order to an attorney for Provider
for the purpose of receiving legal advice. ~

3, Sealing. It is further ordered that this Warrant and Order, and the Affidavit upon which
it was issued, be filed under seal, except that the Government may without further order of this
Court serve the Watrant and Order on the Provider; provide copies of the Affidavit or Warrant and
Order as need be to personnel assisting the Government in the investigation and prosecution of
this matter; and disclose these materials as necessary to comply with discovery and disclosure
obligations in any prosecutions related to this matter.

Dated: New York, New York

Bo Wiis farddan irish,

Date Issued Time Issued

         

rn Pee
Spas fis poi
ORABLE.GABREEE W: GORENSTEIN
Chief United States Magistrate Judge
Southem Disiriet'of Newy Yaak

02.28.2018

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 56 of 73

" Email Search Attachment A

L. Subject Account and Exeeution of Warrant

This warrant is directed to Google, Inc. (the “Provider”), headquartered at 1600
Amphitheatre Parkway, Mountain View, California 94043, and applies to all content and other

information within the Provider’s possession, custody, or control associated with the email account
1 p

I oanit con (the “Subject Account”) for the time period referenced below.

—— A law-enforcement officer will serve this-warrant by transmitting it-via email or another.

appropriate manner to the Provider. The Provider is directed to produce to the law enforcement
officer an electronic copy of the information specified in Section II below. Upon receipt of the
production, law enforcement personnel will review the information for items falling within the
categories specified in Section II below.
Ul. Information to be Produced by the Provider

To the extent within the Provider’s possession, custody, or control, the Provider is directed,
to produce the following information associated with the Subject Account:

_a. Email content, All emails sent to or from, stored in draft form in, or otherwise

associated with the Subject Account, including all message content, attachments, and header .

information (specifically including the source ai destination addresses associated with each
email, the date and time at which each email was sent, and the size and length of each email)
limited to items sent, received, or created hetiren November 14, 2017 and the date of this aitect,
inclusive,

b, Address book information. All address book, contact list, or similar information
associated with the Subject Account,

c. . Subscriber and payment information. All subscriber and payment information

regarding the Subject Account, including but not limited to name, username, address, telephone

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 57 of 73

number, alternate email addresses, registration IP address, account creation date, account status,
length of service, types of services utilized, means and source of payment, and payment history.

d. Transactional records. All transactional records associated with the Subject Account,
including any IP logs or other records of session times and durations, limited to items sent,
received, or created between December 1, 2014 and the date of this warrant, inclusive.

e, Customer correspondence, All correspondence with the subscriber or others associated
with the Subject Account, including complaints, inquiries; or other contacts with support services
and records of actions taken, limited to items sent, received, or created batwien December 1, 2014
and the date of this warrant, inclusive.

£, Search History. All search history and/or web history associated with the Subject
Account, limited to items sent, received, or created between December 1, 2014 and the date of this

’ warrant, inclusive.

g, Associated content. All Google Docs, files maintained on Google Drive, and instant
messages or Gchats sasntdated with the Subject Account, limited to items sent, received, or created
between December 1, 2014 and the date of this warrant, inclusive.

h. Preserved or backup pacorile Any preserved or backup copies of any of the foregoing
categories of records, whether created in response to a preservation request issued pursuant to 18
USC. § 2703 (6) or otherwise.

TW. Review of Information by the Government

Law enforcement personnel (who may include, in addition to law enforcement officers and -

agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) ate
authorized to review the records produced by the Provider in order to locate any evidence, fruits,
and instrumentalities of violations of 18 U.S.C. §§ 371 (conspiracy to commit offense or to defraud

2
02.28.2018

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 58 of 73

the United States), 1005 (false bank entries); 1014 (false statements to a financial institution), 1343
(wire fraud), and 1344 (bank fraud), including the following:

a. Communications, records, documents, and other files necessary to establish the identity
of the person(s) who created or used the Subject Account; |

b. Communications, records, documents, and other files involying Sterling National

Bank, Melrose Credit Union, and/or taxi medallions;

c. Communications, records, documents; and other files-involving a-plan, proposal, or——

agreement for Michael D. Cohen and/or entities associated with him to transfer any interest in taxi
medallions, and any associated debts or liabilities, to sess inchuding IG 2a:
entities associated with him:

d. Communications, records, documents, and other files involving Essential Consultants,
LLC or Michael D. Cohen & Associates, including those which indicate the nature and purpose of
payments made to or from Essential Consultants or Michael D. Cohen & Associates;

e. Communications, records, documents, and other files necessary to establish the identity
of any person(s) — including records that reveal the whereabouts of the person(s) — who
communicated with the Subject Account about any matters relating to Essential Consultants, LLC,

_or about any plan or proposal or,agreement for Michael D. Cohen and/or entities associated with
him to transfer any interest in taxi medallions, and any associated debts or liabilities, to others,
including i and/or entities associated with him;

f£ Communications between the Subject Account and Jeffrey Getzel relating fo Michael
D, Cohen’s bank accounts, taxes, debts, and/or Seroriipe

g. Communications, records, documents, and other files reflecting false representations

to a financial institution with relation to the intended purpose of an account or loan at that financial

02.28.2018

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 59 of 73

institution; the nature of any business or entity associated with an account at a financial institution;
the source of funds flowing into an account; or the purpose or nature of any financial transactions
involving that financial institution;

h. Byidence indicating how and when the Subject Account was accessed or used, to
determine the geographic and chronological context of account access, use, and events relating to
the crimes under investigation and to the account owner; and
—-j, Evidence indicating the Subject Account-owner’s intent as it relates-to-the- Subject

Offenses under investigation.

IV. Review Protocols
Review of the items described in this Attachment shall be conducted pursuant to

established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address

potential privileges.

02.28.2018

 
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 60 of 73

Email Search Attachment B

I, Subject Account and Execution of Warrant

This warrant is directed to Google, Inc. (the “Provider”), headquartered at 1600
Amphitheatre Parkway, Mountain View, California 94043, and applies to all content and other
information within the Provider’s possession, custody, or control associated with the email
accounts BB a n2it.com af med (the “Subject Accounts”) for the time
period-between-October 1, 2016 and the date of this warrant, inclusive, — ==

A law enforcement officer will serve this warrant by transmitting it via email or another
appropriate manner to the Provider. The Provider is directed to produce to the law enforcement.
officer an electronic copy of the information specified in Section II below. Upon receipt of the
production, law enforcement personnel will review the information for items falling within the |
categories specified in Section II below.

Il. Information to be Produced by the Provider

To the extent within the Provider's possession, custody, or control, the Provider is directed
to produce the following information associated with the Subject Accounts:

a, Email content. All seis sent to ot from, stored in draft form in, or otherwise
associated with the Subject Accounts, including all message content, attachments, and header
information (specifically including the source and destination addresses associated with each
email, the date and time at which each email was sent, and the size and length of each email),

b. Address book information. All address bool, contact list, or similar information
associated with the Subject Accounts.

ce. Subseriber and payment information, All subscriber and payment information

regarding the Subject Accounts, including but not limited to name, username, address, telephone

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 61 of 73

number, alternate email addresses, registration IP address, ee creation date, account status,
length of service, types of services utilized, means and source of payment, and payment history.
d. Transactional records. All transactional records imigoietad with the Subject Accounts,
including any IP logs or other records of session times and durations.
e. Customer correspondence. All correspondence with the subscriber or others associated
with the Subject Accounts, including complaints, inquiries, or other contacts with support services

——and records of actions taken; ——- ————-

£ Search History. All search history and/or web history associated with the Subject

Accounts.

g. Associated content. All Google Docs, files maintained on Google Drive, and instant

messages or Gchats associated with the Subject, Accounts.

h. Preserved or backup records. Any preserved or backup copies of any of the foregoing
categories of records, whether created in response to a preservation request issued pursuant to 18
U.S.C. § 2703(H or otherwise,

TW. Review of Information by the Government

Law enforcement personnel (who may include, in addition to law enforcement officers and
agents, attorneys for the government, attorney support staff, agency pers onnel assisting the
government in this investigation, and outside technical, experts under government contro 1) are
authorized to review the records produced by the Provider in order to locate any evidence, finits,
and instrumentalities of violations of 18 U.S.C. §§ 371 (isccestn cy to commit offense or to defraud
the United States), 1005 (false bank entries); 1014 (false statements fo a financial institution), 1343
(wire fraud), and 1344 (bank fraud), including the following:

a. Communications, records, documents, and other files necessary to establish the identity
of the person(s) who created or used the Subject Accounts; |

2
02.28,2018

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 62 of 73

b. Communications, records, documents, and other files involying a plan or proposal or
agreement for Michael D. Cohen and/or entities associated with him to transfer any interest in taxi
medallions, and any associated debts or liabilities, to a «: entities associated
with him; |

c. Communications, records, documents, and other files necessary to establish the identity
of any person(s) — including records that reveal the whereabouts of the person(s) — who
comtmunicated-with the Subject Accounts-about any matters relating to any plan-or-proposal-or
agreement for Michael D, Cohen and/or entities associated with him to transfer any intorest in-taxi
medallions, and any associated debts or liabilities, to ee... entities associated
with him; |

d. Communications between the Subject Accounts and others, including employees or
representatives of Sterling National Bank, Melrose Credit Union, or other financial institution(s),
regarding Michael D. Cohen’s finances;

e. Communications, records, documents, and other files reflecting false representations
to a financial institution with relation to the intended purpose of an account or loan at that financial
institution; the nature of any business or entity associated with an account at a financial institution;
the source of funds flowing into an account; or the purpose or nature of any financial transactions
involving that financial institution;

f Evidence indicating how and when the Subject Accounts was accessed or used, to
determine the geographic and chronological context of account access, use, and events relating to
the crimes under investigation and to the account owner;

g. Evidence indicating the Subject Accounts owners’ intent as it relates to the Subject

Offenses under investigation,

02.28.2018

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 63 of 73

TV. Review Protocols

Review of the items described in this Attachment shall be conducted pursuant to
established procedures designed to collect evidence in a manner reasonably dedienid to protect
any attorney-client or other applicable privilege. When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address

potential privileges.

02.28.2018

 
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 64 of 73

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OFNEW YORK 8 M AG 9 Q7 s
In the Matter of a Warrant for All : ~

Content and Other Information |
Associated with the Email Accounts |

EEE 22mail.com, !
EE 22mail.com, and ;
SENN: Maintained at |

Premises Controlled by Google, Inc., |
USAO Reference No. 2018R00127

-— ——— SEARCH WARRANT AND NON-DISCLOSURE ORDER-
TO: Google, Inc. (“Provider”)

United States Attorney’s Office for the Southern District of New York and the Federal
Bureau of Investigation (collectively, the “Investigative Agencies”)

1. Warrant. Upon an affidavit of Special Agent a: the United States
Attorney’s Office for the Southern District of New York, and pursuant to the provisions of the
Stored Communications Act, 18 U.S.C. § 2703(b)(1)(A) and § 2703(c)(1)(A), and the relevant

provisions of Federal Rule of Criminal Procedure 41, the Court hereby finds there is probable

cause to believe the email accounts PI aemaitcom, and
Po maintained at premises controlled by Google, Inc., contain evidence,

fruits, and instrumentalities of crime, all as specified in Attachments A and B hereto. Accordingly,
the Provider is hereby directed to provide to the Investigative Agencies, within 7 days of the date
of service of this Warrant and Order, the records specified in Section [1 of Attachments A and B
hereto, for subsequent review by law enforcement personnel as authorized in Sections III and [V
of Attachments A and B. The Government is required to serve a copy of this Warrant and Order

on the Provider within 14 days of the date of issuance. The Warrant and Order may be served via
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 65 of 73

electronic transmission or any other means through which the Provider is capable of accepting
service.

2. Non-Disclosure Order. Pursuant to 18 U.S.C. § 2705(b), the Court finds that there is
reason to believe that notification of the existence of this warrant will result in in destruction of or
tampering with evidence or flight from prosecution, or otherwise will seriously jeopardize an
ongoing investigation, Accordingly, it is hereby ordered that the Provider shall not disclose the

existence of this Warrant and Order to the listed subscriber or to any other person for a period of

 

180 days from the date of this Order, subject to extension upon application to the Court if
necessary, except that Provider may disclose this Warrant and Order to an attorney for Provider
for the purpose of receiving legal advice.

3. Sealing, It is further ordered that this Warrant and Order, and the Affidavit upon which
it was issued, be filed under seal, except that the Government may without further order of this
Court serve the Warrant and Order on the Provider; provide copies of the Affidavit or Warrant and
Order as need be to personnel assisting the Government in the investigation and prosecution of
this matter; and disclose these materials as necessary to comply with discovery and disclosure
obligations in any prosecutions related to this matter.

Dated: New York, New York

Y-F-/8 SO fr

Date Issued Time Issued

oO Lys LP oth Pt
HONORABLE WENRY B. PITMAN
UNITED STATES MAGISTRATE JUDGE
Southern District of New York

2017.05.25
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 66 of 73

Email Search Attachment A

I. Subject Account and Execution of Warrant

This warrant is directed to Google, Inc. (the “Provider”), headquartered at 1600
Amphitheatre Parkway, Mountain View, California 94043, and applies to all content and other
information within the Provider’s possession, custody, or control associated with the email account

PI aen:itcom (the “Subject Account”) for the time period referenced below,

A law enforcement officer will serve this warrant by transmitting it via email or another

appropriate manner to the Provider. The Provider is directed to produce to the law sefoavemment
officer an electronic copy of the information specified in Section II below. Upon receipt of the
production, law enforcement personnel will review the information for items falling within the
categories specified in Section III below.

I. Information to be Produced by the Provider

To the extent within the Provider’s possession, custody, or control, the Provider is directed
to produce the following information associated with the Subject Account:

a. Email content. All emails sent to or from, stored in draft form in, or otherwise
associated with the Subject Account, including all message content, attachments, and header
information (specifically including the source and destination addresses associated with each
email, the date and time at which each email was sent, and the size and length of each email)
limited to items sent, received, or created between November 14, 2017 and February 28, 2018,
inclusive. |

b. Address book information. All address book, contact list, or similar information
associated with the Subject Account,

c. Subscriber and payment information. All subscriber and payment information

regarding the Subject Account, including but not limited to name, username, address, telephone
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 67 of 73

number, alternate email addresses, registration IP address, account creation date, account status,
length of service, types of services utilized, means and source of payment, and payment history.
d. Transactional records. All transactional records associated with the Subject Account,
including any IP logs or other records of session times and durations, limited to items sent,
received, or created between December 1, 2014 and February 28, 2018, inclusive.
e. Customer correspondence. All correspondence with the subscriber or others associated

with the Subject Account, including complaints, inquiries, or other contacts with support services

 

 

and records of actions taken, limited to items sent, received, or created between December 1, 2014
and February 28, 2018, inclusive.

f. Search History. All search history and/or web history associated with the Subject
Account, limited to items sent, received, or created between December 1, 2014 and February 28,
2018, inclusive.

g, Associated content. All Google Does, files maintained on Google Drive, and instant
messages or Gchats associated with the Subject Account, limited to items sent, received, or created
between December 1, 2014 and February 28, 2018, inclusive.

h. Preserved or backup records, Any preserved or backup copies of any of the foregoing
categories of records, whether created in response to a preservation request issued pursuant to 18
U.S.C. § 2703(f) or otherwise.

I. Review of Information by the Government

Law enforcement personnel (who may include, in addition to law enforcement officers and
agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate any evidence, fruits,

2017.03.25
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 68 of 73

and instrumentalities of 18 U.S.C, §§ 371 (conspiracy to commit offense or to defraud the United
States), 1005 (false bank entries); 1014 (false statements to a financial institution), 1343 (wire
fraud), and 1344 (bank fraud), including the following:

a. Communications, records, documents, and other files necessary to establish the identity
of the person(s) who created or used the Subject Account;

b. Communications, records, documents, and other files involving Sterling National

 

c. Communications, records, documents, and other files involving a plan, proposal, or
agreement for Michael D. Cohen and/or entities associated with him to transfer any interest in taxi

medallions, and any associated debts or liabilities, to others, including tof v2:

entities associated with him;

d. Communications, records, documents, and other files involving Essential Consultants,
LLC or Michael D. Cohen & Associates, including those which indicate the nature and purpose of
payments made to or from Essential Consultants or Michael D. Cohen & Associates:

e. Communications, records, documents, and other files necessary to establish the identity
of any person(s) — including records that reveal the whereabouts of the person(s) — who
communicated with the Subject Account about any matters relating to Essential Consultants, LLC,
or about any plan or proposal or agreement for Michael D. Cohen and/or entities associated with
him to transfer any interest in taxi medallions, and any associated debts or liabilities, to others,
including ‘iii and/or entities associated with him;

f. Communications between the Subject Account and Jeffrey Getzel relating to Michael

D. Cohen’s bank accounts, taxes, debts, and/or finances;

2017.03.23
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 69 of 73

g. Communications, records, documents, and other files reflecting false representations
to a financial institution with relation to the intended purpose of an account or loan at that financial
institution; the nature of any business or entity associated with an account at a financial institution;
the source of funds flowing into an account; or the purpose or nature of any financial transactions
involving that financial institution;

h. Evidence indicating how and when the Subject Account was accessed or used, to

determine the geographic and chronological context of account access, use, and events relating to

 

the crimes under investigation and to the account owner; and
i. Evidence indicating the Subject Account owner’s intent as it relates to the Subject
Offenses under investigation.

IV. Review Protocols

Review of the items described in this Attachment shall be conducted pursuant to established
procedures designed to collect evidence in a manner reasonably designed to protect any attomey-
client or other applicable privilege. When appropriate, the procedures shall include use of a
designated “filter team,” separate and apart from the investigative team, in order to address

potential privileges.

2017.03.25
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 70 of 73

Email Search Attachment B
I. Subject Account and Execution of Warrant

This warrant is directed to Google, Inc. (the “Provider”), headquartered at 1600
Amphitheatre Parkway, Mountain View, California 94043, and applies to all content and other

information within the Provider’s possession, custody, or control associated with the email

accountsfiil| @gmail.com and UU (the “Subject Accounts”) for the time

period between October 1, 2016 and February 28, 2018, Salasive,

A law enforcement officer will serve this warrant by transmitting it via email or another
appropriate manner to the Provider. The Provider is directed to produce to the law enforcement
officer an electronic copy of the information specified in Section II below. Upon receipt of the
production, law enforcement persomel will review the information for items falling within the
categories specified in Section III below.

Il. Information to be Produced by the Provider

To the extent within the Provider’s possession, custody, or control, the Provider is directed
to produce the following information associated with the Subject Accounts:

a. Email content. All emails sent to or from, stored in draft form in, or otherwise
associated with the Subject Accounts, including all message content, attachments, and header
information (specifically including the source and destination addresses associated with each
email, the date and time at which each email was sent, and the size and length of each email).

b. Address book information. All address book, contact list, or similar information

associated with the Subject Accounts.

2017.03.25
Case 1:18-cr-00602-WHP Document 48-5 Filed 07/18/19 Page 71 of 73

c. Subscriber and payment information. All subscriber and payment information
regarding the Subject Accounts, including but not limited to name, username, address, telephone
number, alternate email addresses, registration IP address, account creation date, account status,
length of service, types of services utilized, means and source of payment, and payment history.

d, Transactional records. All transactional records associated with the Subject Accounts,
including any IP logs or other records of session times and durations.

e. Customer correspondence. All correspondence with the subscriber or others associated

with the Subject Accounts, including complaints, inquiries, or other contacts with support services
and records of actions taken.

f. Search History. All search history and/or web history associated with the Subject
Accounts.

g. Associated content. All Google Docs, files maintained on Google Drive, and instant
messages or Gchats associated with the Subject Accounts.

h, Preserved or backup records. Any preserved or backup copies of any of the foregoing
categories of records, whether created in response to a preservation request issued pursuant to 18
U.S.C. § 2703(f) or otherwise.

Ii. Review of Information by the Government

Law enforcement personnel (who may include, in addition to law enforcement officers and
agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this jrivantibation, and outside technical experts under government control) are
authorized to review the records produced by the Provider in order to locate any evidence, fruits,

and instrumentalities of violations of 18 U.S.C. §§ 371 (conspiracy to commit offense or to defraud

2017.03.25
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 72 of 73

the United States), 1005 (false bank entries); 1014 (false statements to a financial institution), 1343
(wire fraud), and 1344 (bank fraud), including the following:

a. Communications, records, documents, and other files necessary to establish the identity
of the person(s) who created or used the Subject Accounts;

b. Communications, records, documents, and other files involving a plan or proposal or

agreement for Michael D. Cohen and/or entities associated with him to transfer any interest in taxi

medallions, and any associated debts or liabilities, t ak and/or entities associated

with him;

c, Communications, records, documents, and other files necessary to establish the identity
of any person(s) — including records that reveal the whereabouts of the person(s) — who
communicated with the Subject Accounts about any matters relating to any plan or proposal or
agreement for Michael D. Cohen and/or entities associated with him to transfer any interest 5 taxi
medallions, and any associated debts or liabilities, to nc: entities associated
with him;

d. Communications between the Subject Accounts and others, including employees or
representatives of Sterling National Bank, Melrose Credit Union, or other financial institution(s),
regarding Michael D, Cohen’s finances;

e. Communications, records, documents, and other files reflecting false representations
to a financial institution with relation to the intended purpose of an account or loan at that financial
institution; the nature of any business or entity associated with an account at a financial institution;
the source of funds flowing into an account; or the purpose or nature of any financial transactions

involving that financial institution;

2017.03.25
Case 1:18-cr-O0602-WHP Document 48-5 Filed 07/18/19 Page 73 of 73

f. Evidence indicating how and when the Subject Accounts was accessed or used, to
determine the geographic and chronological context of account access, use, and events relating to
the crimes under investigation and to the account owner;

g. Evidence indicating the Subject Accounts owners’ intent as it relates to the Subject
Offenses under investigation.

TV. Review Protocols

Review of the items described in this Attachment shall be conducted pursuant to

established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege. When appropriate, the procedures shall include

use of a designated “filter team,” separate and apart from the investigative team, in order to address

potential privileges.

2017.03.25
